Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, I wanted to inform you that 100 francs have disappeared from my petty cash. That is the second time this has happened. Would you please ask the parliamentary security service to take action to prevent these thefts, of which an average of 10 to 15 occur here every month. Thank you, Madam President.
As you know, Mr Rübig, we try to provide the best possible security in all our places of work. Thank you for this piece of information. I can assure you that we shall step up our efforts further still.
Madam President, yesterday I made a statement to the House which was recorded in the Rainbow. However, it was not mentioned in the Minutes, apart from the comment that I was in the Chamber and was not voting. I took part in all the votes yesterday. Therefore I would like the Minutes to be altered accordingly.
Thank you, Mr Falconer. That twofold mistake will be corrected.
Madam President, I have a question which we should like the Bureau to answer as soon as possible. There has always been a regular press digest produced by Parliament. The German version, entitled 'Plenum aktuell ', has recently been radically shortened, a situation which still obtains. I have not checked the other versions. In the item on the Spaak report, for example, apart from the Commissioner and the rapporteur, nobody else is mentioned at all. I should like an explanation for this. Is it only the German version which is affected, or is this part of a general savings drive? Precisely because this digest is designed to give the public a picture of our work, I believe that such measures are totally unjustifiable.
I cannot imagine that these are measures to achieve savings, Mr Rack. In any event, we shall look into it. I think it is very important that the reports should be as accurate as possible.
Madam President, I should like to endorse the previous speaker's comments on the reporting in yesterday's 'Plenum aktuell '. In connection with the crisis in the finance markets of Latin America, Commissioner Bangemann was scarcely mentioned and nobody else featured at all. If this is to be standard practice from now on, we might as well discontinue the publication, because it no longer serves any useful purpose in its present form. For one thing, it does not communicate Members' views to the public as I would expect it to do.
Yes indeed. Thank you for those comments. Once again, we shall look into the matter.
Madam President, I would like to join the two previous speakers and point out that half the staff of the European Parliament were not allowed to come to Strasbourg for this second October part-session. This saves money on the administration side. Given that we must come to Strasbourg, Madam President, we must also have the necessary staff available so we can do our work properly.
(The Minutes were approved)
VOTES
Madam President, before beginning this important vote, I would like to make three remarks. First, Parliament is voting initially on Amendment No 888, on the strategic reserve, the appropriations for which will need to be adjusted at the end of the vote. Second, small adjustments need to be made to the amounts relating to budget lines B2-517, B3-4003, B7-6201 and B7-6211, and I will give you the details when we reach the vote on those lines. Third, more specific remarks need to be made regarding lines B3-301 and B3-309. Lastly, certain technical adjustments need to be made in the remarks on the amendments to lines B3-4304, B7-500 and B7-6602.
Thank you, Mrs Dührkop. I think it would in fact be preferable if you gave us the necessary details when the time comes, so that Members know exactly what they are voting on.
Madam President, since this will be forgotten afterwards in the hustle and bustle of voting, I wanted to take advantage of the time when we are all taking our seats to thank the parliamentary services for their exemplary cooperation in ensuring that the amendments and other documents in every language were delivered to us on time. After all, we have more than 1 000 amendments to consider, and I think it is only right to express our congratulations to the services and the House for completing this mammoth task on time.
Draft Amendment No 714
Madam President, I propose adding EUR 400 000 in commitment appropriations, which means that the vote is on a total of 3 million in commitment appropriations for this line.
Draft Amendment No 844
Madam President, I would like the remarks to note the amount of EUR 1.7 million preallocated to the International Federation of Europe Houses.
Draft Amendment No 738
Madam President, I request that the following comment be included: these appropriations are also aimed at financing the 1999 campaign on violence against women.
Draft Amendment No 741
Madam President, I request that an additional EUR 3 million be approved in commitment appropriations, that is, a total of EUR 5 million for this line.
Draft Amendment No 584
Madam President, I believe a mistake has been made. This is my group's original amendment on the 30 % reserve, and I should like to emphasise that it does not relate to the condition for the establishment of this new reserve, but rather to the conditions we had for the 100 % reserve, because one of those conditions, namely the surrender of the documents to the Belgian prosecuting authorities, has not yet been fulfilled.
Madam President, I did not fully understand what Mrs Müller said. If she wishes to make an oral amendment in a very complex and very long voting procedure, I will oppose it and I believe that other colleagues will also oppose it. Let us vote on her amendment as it stands. This is the only way to proceed in such a complex vote.
Therefore, I would like to ask you to put Mrs Müller's original amendment to the vote, as it stands.
Yes, that is what I intended to do, Mr Dell'Alba. Thank you for your support.
Madam President, should we not hear the opinion of the chairman of the Committee on Budgetary Control here? She is surely in the best position to tell us what exactly is behind the amendment.
No, Mrs Maij-Weggen, I do not see the need for that.
We shall proceed to the vote.
Draft Amendment No 808
Madam President, I request that an additional EUR 5 million be approved in commitment appropriations above the sum proposed in the amendment by the Committee on Budgets, that is, a total of EUR 45 million in commitment appropriations for this line.
Draft Amendment No 810
Madam President, I request that EUR 16.5 million be approved in commitment appropriations for this line in place of the amount proposed in the amendment by the Committee on Budgets.
We shall now proceed to the vote on the amendments to Section I.
Mr Martens has the floor.
Mr President, ladies and gentlemen, on behalf of my group I should like to ask, on the basis of Rule 115(3), that we should first vote on the fifth paragraph of Amendment No 899 relating to the link with the Members' Statute. Could I just take two minutes to explain why?
For the last 20 years, we have had a system of flat-rate travel expenses. The Court of Auditors' report indicates that this is no longer acceptable. We need to find a fair solution, and this is only possible if we link it to the Members' Statute. Our group is opposed to having a complex and untransparent system which, it has become clear, is extremely difficult to justify to the general public.
Secondly, and this is something I would ask you to think seriously about, we fear that if we accept a transitional system, certain members of the Council will use it as an excuse to reject the Statute.
The Statute has to be adopted unanimously. Parliament has to put forward a proposal, the Commission will deliver its opinion and the Council must reach a unanimous decision. We fear that the fair solution that relies on linkage with the Members' Statute will not be possible if we accept a transitional system. What we need to do instead - and this is what my group has decided - is to formulate a proposal based on the Rothley report that Parliament can then put before the European Council on 11 and 12 December in Vienna. We are therefore prepared to approve the Rothley report as the basis for an interinstitutional agreement. The only guarantee we have is if you, ladies and gentlemen, agree to vote on the fifth paragraph first and approve it. I think we would then be on the right road towards, firstly, dismantling an untenable system and, secondly, establishing the Statute for Members.
(Applause)
Mr President, yesterday in this House Chancellor Klima of Austria made it clear that if there is a proposal from Parliament in time for the Vienna Summit in December, then he will present it to the Vienna Summit. He made it absolutely clear and also did so informally, with the group leaders, when he met us the other day at your invitation, Mr President. What we see here is an attempt to obfuscate and hide behind this approach. My group is in favour.
(Murmurs of dissent) I listened to Mr Martens, quietly. I will wait until the baying crowds cease.
My group is in favour of voting. We will vote on a free vote so that every Member in my group will be able to make up their own mind on this critical issue. We will ask that the vote be taken in the order set out on the order sheet. We are all in favour of a Members' Statute here. The only way in which we got it on to the agenda in Amsterdam - which changed the Treaty - was by changing the political balance in the Council. So we take some credit for having at least got it on the agenda in Amsterdam and in the Treaty. We now believe that we have the right way forward to pursue the Members' Statute. We are pursuing it in the Committee on Legal Affairs and Citizens' Rights. As you know, we have changed the timetable in order to get it included in the Vienna Summit. But we also believe it is important that we make a political statement about our credentials and our desire to make sure that firstly, we are acting as required by the Court of Auditors and secondly, that we are completely open and transparent on this issue. Knowing that some Members on the opposite side of the House were rushing around this morning, looking to get votes for a secret ballot on this request, I think this request is a bit rich, coming from Mr Martens. We would like to retain the order of voting as on the timetable.
Mr President, if I have understood correctly, this request has been presented to you pursuant to Rule 115 on the order of voting on amendments. I do not see what reason there is for changing the order of voting as it currently appears on the list of votes.
In the Committee on Budgets, this problem had already arisen. Subsequently, we had voted on the paragraph that you are now being asked to vote on first. There is no link between the first vote and the vote concerning the statute for Members. The first vote is asking us to express our opinion firstly on an opinion, that is, on how allowances should be reimbursed. The statute for Members is a different matter altogether. Therefore, there is no reason, neither legal nor political, to ask for the order of voting to be changed.
Mr President, on a point of order. I want to state clearly on behalf of the ELDR Group that we wish to maintain the order of vote as indicated. We all know inside each of our groups this is a difficult issue. It is difficult to strike a balance, and we need to have a mutual respect and tolerance for each others' positions. But we need to do so in such a way that each individual clearly, openly and transparently assumes his or her responsibility before this House, on the record and before public opinion, not because we do not respect the differences of each individual but because we must reveal those differences. We must have the courage of our convictions to defend those differences.
It is the position of my group that we accept and promote the parallelism and the strong complementarity between a Members' Statute and reform of the travel allowances. However, in terms of the scheme of things, it is the responsibility of this House itself to determine the nature of its travel allowance system, whereas for the Statute it is the responsibility of others to ensure that this House gets its act together in time for Vienna. Let us assume our responsibilities as a House in the area where we have the complete authority to do so and let us vote in the order indicated.
I do not think it is necessary to continue this debate because the second paragraph of Rule 115(3) of the Rules of Procedure states, Mr Martens, that the President shall establish that it is not opposed by at least 29 Members. And I would ask you whether or not you are standing by your position, because it seems clear to me that it will be opposed by at least 29 Members, but I have no problem in counting them. If you tell me that you are standing by your position, I will ask the Members who are opposed to stand and we can count them in no time. Are you standing by your position, Mr Martens?
It is clear that there are more than 25 Members opposed to changing the vote. All I am asking is that, whatever else happens, we should vote separately on the fifth paragraph.
Yes, Mr Martens. This split vote was requested at the appropriate time by the groups and will take place.
After the votes on Draft Amendments Nos 899 and 537
Mr President, ladies and gentlemen, to avoid the pervading confusion, I would like both you and us to draw our conclusions from the votes that have just taken place. In other words - and I am completely in favour of this interpretation - the Bureau's decision of 19 October on a transitional system of allowances is to be enforced. I would like to ensure that this is clear.
Exactly, Mr Pasty. What has been decided is that no remarks will be added which modify the decision of the Bureau. The Bureau's decision thus remains in place. The sum has been approved and will be applied in accordance with the decision taken by the Bureau.
Draft Amendment No 899
Mr President, we have rejected several remarks regarding particular budget items. These same remarks are reproduced as a draft amendment to the text of the motion for a resolution. Can we carry the previous vote over to the motion for a resolution?
Of course. Parliament has stated its position. We will not vote twice on the same texts simply because they are in two different places.
The rapporteur, Mr Viola, has asked for the floor to speak on block 28.
Mr President, now that we are about to vote on block 28, I would just say that Amendment No 697 by the Committee on Budgets, which is included in this block, relates in particular to the appropriations under Chapter 21, 'Data Processing and Telecommunications'. This amendment removed part of the appropriations entered in the reserve. The conditions now exist to remove all the appropriations entered in the reserve under Chapter 21, with the favourable opinion of the Budgets Committee. Furthermore, Amendments Nos 900 and 901 to Chapter 37 take account of the principle that funds should be entered in the budget for specific purposes, and of the new accounting plan which has already been unanimously approved by the chairmen of the political groups. I would therefore ask that these amendments too, Nos 900 and 901, should form part of block 28.
The rapporteur has asked for the floor.
Mr President, before proceeding to the vote on the motion for a resolution, I would like to make three remarks concerning the vote on Section III that we have just completed.
Firstly, I would like to repeat what I said before the vote to the effect that Parliament voted first on Amendment No 888 relating to the strategic reserve, for which the proposed payment and commitment appropriations will now need to be adjusted in terms of the limits of the financial perspective, and leaving margins in each of Categories 3, 4 and 5. The amounts I propose are: in Category 3, EUR 400 million; in Category 4, EUR 990 million; and in Category 5, EUR 150 million.
Secondly, I would like to thank the President and, equally, Mrs Fontaine for so ably conducting this vote on the budget and making it slightly easier. I would also like to thank Parliament's services and the staff of the secretariat of the Committee on Budgets for their excellent work, without which this budget vote would not have been so easy.
I would also like to say to the Council that I think we have adopted a budget for the citizens of Europe and to urge the Council once more to conform with Parliament's position.
Mr President, I should like to point out that we have an amendment structure here which was requested by all the groups, namely that by voting for the budget we have also adopted the amendments to lines 3307 and 3308. This was a so-called pipeline that was created between budget lines 3307 - information policy - and 3308. All the group chairmen had asked us to incorporate this as an additional amendment. This is what we did in consultation with all the groups. I merely wish to point out that this also happened when we cast our votes.
On paragraph 21
Mr President, this block contains paragraph 21, which contradicts the position we took when voting on the budget. I would ask the rapporteur to withdraw it, since it conflicts with our vote of a moment ago.
Mr President, of course this contradicts the vote we have just held and this contradiction must be removed from the paragraph.
On paragraph 30
Mr President, paragraph 30 would also appear to me to contradict the vote we held previously and should, in my view, be removed from the resolution.
Mr President, this is about the bananas. Mrs Dührkop rightly stated that the decision taken by the House to make budgetary resources available for the bananas is not at issue. What the wording expresses is that, besides the budgetary resources, funds will also be allocated from the European Development Fund. To that extent, the text before us is not inconsistent with the decision which we took when we voted. I would therefore ask the House to approve it.
On Amendment No 4
Mr President, I do not see any contradiction here whatsoever and, therefore, I would prefer that you submitted it to the vote of the House.
On paragraph 39
Mr President, with regard to paragraph 39, on which we are about to vote, I would ask that, in the report which the Commission is to forward to the budgetary authority, it should also give the appropriate information on the situation of the other institutions in the context of interinstitutional cooperation. To save space in the text, I think that we could dispense with this paragraph in the resolution on the other institutions.
Mrs Dührkop, what is your position on Mr Viola's request?
I agree with Mr Viola.
On Amendment No 6
Mr President, it seems to me that this amendment is redundant since it already features in Mr Viola's other resolution, where it mentions all the institutions. I would therefore like to put my opinion on record although, of course, I leave the outcome to the wisdom of the House.
(Parliament adopted the resolution)
Mr President, as you said quite rightly a moment ago, Amendments Nos 1, 4 and 5, which are related to the vote expressed a short while ago on the budget, should now lapse, since they contradict the outcome of the budget vote. With your agreement, I would propose that the House should endorse a decision taken by the coordinators of the Committee on Budgets, by which I mean the coordinators of all the various groups. This decision relates to cases exactly such as this one, where no amendment at all is adopted. It was nevertheless agreed to enter an oral amendment to the budget resolution, merely stating two points of fact, without adding anything. If I may, Mr President, I shall read out this oral amendment.
The new text of paragraph 8 would read as follows: 'recalls that it has requested the Council to support unreservedly the principle of a statute for Members of the European Parliament, as provided for by the Treaty of Amsterdam; draws attention to its resolution on the outcome of the European Council meeting in Cardiff of 15/16 June 1998, in particular paragraph 20 thereof'.
Mr President, the argument given by our rapporteur is unquestionable in terms of Amendment No 1. This is the amendment from the Committee on Budgets that repeats all of the text that was rejected earlier by split vote.
On the other hand, his theory is more questionable in relation to Amendments Nos 4 and 5, namely, our group's amendment and the amendment by the ELDR Group. These amendments contain measures which most certainly were not mentioned earlier. Amendment No 4 assigns the Bureau a task which is entirely different to the one in Amendment No 1. Amendment No 5 - and I apologize for speaking on behalf of the ELDR Group - provides for new allowances and different conditions. Therefore, I do not think they should be considered obsolete.
As regards the oral amendment by Mr Viola, I reserve the right to oppose it, when the time comes.
That is, of course, the correct interpretation and the Presidency's services have verified this. Amendments Nos 4 and 5 are not affected by the previous vote and I will put them to the vote after solving the matter raised by Amendment No 1. Amendment No 1 has lapsed but now an oral amendment is being tabled. Are there any objections to this oral amendment?
Mr President, given the fact that this is such a difficult and sensitive issue, I myself might be very tempted to vote for that. However, this whole issue is so controversial that it would be better if we did not actually vote on anything in this connection. If we accept that Amendment No 1 by the Committee on Budgets was lost, as it was earlier, then we should just accept its loss and do nothing.
There are clearly more than 12 Members who are opposed to this oral amendment, so I cannot put it to the vote.
Mr President, it is clear, as Mrs Green said, that we are now in a position where we have established the principles from the earlier vote, and we should try to accommodate that at this stage. We know where we stand; we have recorded votes on the basic principles of the budget vote, and it would be helpful if we avoided trying to replicate something about which we have, in substance, already reached a decision.
Yes, there is clearly opposition to this oral amendment.
On paragraph 31
Mr President, basically I believe that this amendment to paragraph 31, tabled by the Socialist Group, is no longer relevant after the votes which have been taken. Instead, I think that paragraph 31 of my resolution - the text from the Committee on Budgets - should be modified to remove the words 'to create four permanent B5 proofreader posts', given that this proposal fell during the earlier votes on the budget.
(Parliament adopted the resolution)
Mr President, please allow me - I could not do so just now - to join Mrs Dührkop in thanking the entire staff of the Committee on Budgets. Their assistance in the course of my work was absolutely invaluable.
Mr President, I would just like to point out that we rejected the substance of this third indent when we voted on the budget.
These are two different resolutions, and while they may say the same thing, I have to put both of them to the vote.
(Parliament adopted the resolution)
Madam President, I would like to ask whether you said there were mistakes in certain language versions. For example, there is one in the Finnish version. It talks about hardwood and coniferous trees, yet the committee has constantly stressed that we are only talking about all deciduous trees, not conifers. I just wanted to make it clear to everyone that there was a mistake in the Finnish version.
You are quite right, Mrs Ojala. There is a corrigendum to the German, Finnish, Spanish and Swedish versions, and a second corrigendum to the Danish version. This will all be looked at very carefully.
(Parliament adopted the legislative resolution)
Different political groups in the European Parliament will always vary as to how best they feel the European Community budget should be spent at any given time. I myself would like to put on the record of the House that I feel that appropriate financial resources must be put aside at all times to help the marginalised and disadvantaged in our society. I give you one example, the Irish Government is presently formulating a National Development Plan outlining our social and economic investment priorities for the period 2000-2006. We have been told that Ireland has spent the Structural Funds under the present Community Support Framework 1994-1999 very shrewdly with the consequent economic benefits.
There are many people within the European Union, some notably from Germany and the Netherlands, who feel that Ireland should not be given extra resources under the next round of EU structural funds, 2000-2006. The person who invented the phrase 'the Celtic Tiger' has not done Ireland a favour. In Dublin city and county for which I am a Member, there are presently still 70 000 people on the live register. The Irish Government must include concrete proposals in the National Development Plan which is being sent to the European Commission to help combat this problem which is highly concentrated within the Dublin city and county region.
One of the priorities must relate to the need to continue to put into place more innovative training programmes so that the evil of long-term unemployment can be defeated once and for all.
Notwithstanding the fact that Ireland as a country will not qualify for Objective 1 status for the seven-year period post 1999, Dublin city and county still merits the receipt of EU structural funds for particular projects. The EU budget must reflect this at any given time. The priority number one area must be to ensure that the European Social Fund is made available for measures to help combat youth and long-term unemployment. However, other areas which will merit the assistance of EU Regional Fund monies will also relate to the need to implement an integrated transport system as well as introduce innovative measures to deal with our growing waste problem.
Through our voting strategy we have sought to reduce the total EU budget, which we feel is too all-encompassing. We are particularly concerned about the Structural Funds and the CAP. We also voted consistently against funding propaganda ventures such as the Prince programme.
As regards the vote on Members' travel expenses, yet again the majority in this House has managed to avoid voting for the only ethical option, i.e. refunding individuals for expenses on an actual cost basis. The system under which Members of the European Parliament can stuff their own pockets will continue, a state of affairs which we deplore. It should go without saying that reimbursement should cover what we actually spend on travel. The recent decision by Parliament's Bureau, soon to come into effect, will leave the situation largely unchanged. The majority of MEPs have once more demonstrated their inability to come to grips with this important issue. This perhaps tells us more about Members themselves than about the European Parliament as an institution.
We do not think that it would be a good idea to remunerate Members on a common basis. We therefore voted against the proposal in Amendment No 899, fifth indent.
The amendment calling for funds for a project to put an end to violence against women is, however, very much to be welcomed and we therefore voted in favour.
Although I reject many of the budget items, particularly the support for nuclear energy and for fusion research, the contributions to the NATO golden jubilee and some agricultural premiums, I voted for the budget because the prudent measures it finances outweigh the others.
I explicitly voted for actual travel costs to be refunded, yet without linking this decision to the new statute for Members. This statute is vital if there is to be greater clarity, but the two issues cannot be linked.
I regret that, as a result of this Parliament's vote, a decision by the Bureau is now in the process of being applied. This decision is incorrect for at least two reasons. Firstly, it is only applicable from 1 May 1999, one week after the close of this session. Secondly, those Members who already receive the largest allowances will then receive an additional allowance.
I voted against all the proposals advocating 'more Union'. There is something wrong with an institution which, because it lacks grass-roots support among the people, has to resort to ceaseless propaganda campaigns in order to sell itself. Look at what is happening over the euro, for example.
I supported the proposals for changing the way the CAP and the Structural Funds operate. I welcome calls for less regulation and more straightforward procedures in these areas, and am therefore behind much of the Agenda 2000 package.
I voted against EU funding for Turkey, since it has not met the commitments it entered into when the Customs Union agreement was signed. Turkey undertook then to stop waging war against the Kurds and to cease persecuting them. It also promised respect for human rights, democracy and freedom of expression.
I voted in favour of the proposals to reimburse travel expenses actually incurred, on production of receipts. By voting against the Members' Statute or 'common statute', I rejected calls for a standard level of remuneration, accompanied by low EU tax.
The indecipherable tangle of account-settling, bogus contracts and nepotism in the domain of humanitarian aid - the ECHO programme - has aroused indignation, and rightly so. In fulfilment of its obligation to control and inform, the European Parliament reacted immediately; because of the inadequate response from the Commission and its glaring failure to provide the elected representatives of the people with sufficient information, we froze all humanitarian aid as a first step.
In the face of this pressure, the Commission relented and promised to hand over to Parliament all the documents held by the anti-fraud unit UCLAF. Moreover, the Commission undertook to submit the documentation on the bogus contracts to the judicial authorities.
Not all the problems, however, have been solved - far from it. That is why it would be irresponsible to take the pressure off the Commission now. On the contrary, Parliament must use all the means at its disposal to have this appalling business fully cleared up.
For that reason, I supported the Green Group's Amendment No 584, whereby 30 % of the TACIS funds were to be set aside for as long as it took to resolve the outstanding issues - an independent audit of ECHO, disciplinary proceedings and the handover of the documents. The Commission would then have been required to practise transparency and to shed light on this matter between now and the second reading of the budget in December.
I deeply regret that the opposition on the Socialist side has killed this amendment. Parliament has thereby thrown away an effective means of enforcing those demands that would have served to promote honesty and transparency in European politics.
Although I reject many of the budget items, particularly the support for nuclear energy and for fusion research, the contributions to the NATO golden jubilee and some agricultural premiums (such as the 'Herod premium'), I voted for the budget because the prudent measures it finances outweigh the others.
1) In the light of this turbulent debate on travel expenses, I should like to make the following points. The Belgian Socialist delegation continues to support a system in which only the expenses actually incurred and for which evidence is supplied are repaid. We ourselves have already introduced such a system. Anne Van Lancker, Philippe De Coene and I only ever claim the costs we have actually incurred.
2) It is true that there are considerable differences in the salaries paid to Members from the different Member States. If we are to move to a system of reimbursing actual travel expenses, it may therefore be desirable to introduce a fair transitional system for Members from certain Member States. The system provided for in the decision of Parliament's Bureau is excessive, questionable under tax law and therefore unacceptable for the Belgian Socialist delegation.
3) In addition to reforming the travel expenses system, we also need a new Statute for the Members of the European Parliament. However, if we are to find an efficient solution we must not link these two things together.
Dührkop Dührkop report (A4-0360/98)
Madam President, we voted against the budgets and I would like to explain the additional reasons for this, that is, those that were not mentioned during the general debate.
Of course, three votes did receive our approval. The first was Amendment No 439 where we deleted the amounts included in the reserve for Turkey. The second was Amendment No 866 where we withdrew financial aid to ACP banana producers, which is a good decision. We also deleted the special reserves for external policies and we welcome this move.
On the other hand, we believe there are two decisions that are reprehensible. Firstly, we got rid of the reserve for humanitarian aid with Amendment No 784. Secondly, Amendment No 1, our amendment to the resolution, was rejected.
As regards humanitarian aid, I see that, having shown its fighting spirit in the face of the ECHO scandal, the European Parliament is once again satisfied with explanations and a mere letter. However, Madam President, we have still not, and I repeat, still not received the UCLAF report that sparked the whole affair.
Finally, our Amendment No 1, on the exchange of information with the relevant committees in national parliaments was a repeat of the initial version from Mrs Dührkop Dührkop's report. It was merely a repeat of what she had initially stated in her report.
I see now that, on all sides, people are constantly talking to me and to us of closer links with national parliaments. In this report there was a simple measure that allowed the relevant committees in national parliaments to become more involved in terms of the budget. At a time when the budget is causing more and more problems, when we are asking more and more from the Member States, when some even envisage asking Member States to once again finance certain expenditure, how can we accept this refusal to allow such vital collaboration with national parliaments?
These are the additional reasons for our opposition to this report.
Madam President, I did not vote for the agricultural chapters of the budget. Not because I do not wish there to be an agricultural budget: indeed, I consider this to be a very good budget, with the exception of those funds which are to be spent on supporting certain activities that not only I but also an ever-increasing number of citizens of the European Union reject, fail to understand and simply no longer want. We are using the 1999 budget to go on financing the Herod premium and subsidising the transport of live animals. I am entirely on the side of Europe's farmers, who have to work very hard to earn their living in the service of our citizens. Let not a single ECU be taken from the farmers! But do let us seek ways and means of paying our dues to the farming community without financing the transport of livestock to the Middle East and the Herod premium. My intention in casting this vote was to speak for those people who would not otherwise have a voice in this Chamber.
In today's vote on the budget the Commission, its President and the Commissioner responsible for relations with Turkey have received a firm political response from the European Parliament concerning finance for Turkey. Parliament voted by 365 votes to 135 not merely to consign financial aid for Turkey to the reserve but to delete it from the reserve altogether. I hope we will give the same response when we vote on the Commission's new regulations, which I am sorry to say constitute an institutional coup d'etat. I also hope that Turkey will soon meet the European Parliament's demands with regard to democracy and compliance with international law, if the financial aid is to be unfrozen.
More than half of the Community's budget is spent supporting agriculture in the Member States. We therefore welcome the proposals by the EU's budgetary authority to cut CAP expenditure. This is a step in the right direction. The Council now needs to deal with the fact that the agricultural guideline has become a cover for extra spending far in excess of true needs. The guideline should instead offer a means of containing farm expenditure.
We believe that far-reaching reform of the existing common agricultural policy is necessary if the European Union is to meet the challenges of the next century. It needs to become leaner and fitter and to prepare for enlargement. If nothing is changed, the current system of subsidies could well be a problem for countries wishing to join. Not only must the EU promote sustainable agriculture, based on agreed and effective environmental standards; consumer interests also need to be taken into account. We think that it is fundamentally wrong for the Union to be supporting tobacco-growing.
We welcome the fact that the continued funding of job-creation measures within the Union figures as one of the European Parliament's budgetary priorities. Another positive feature is that environmental considerations will henceforward carry greater weight when programmes and projects are set up under the Structural Funds. We very much approve of the proposal to introduce a special budget item for the Baltic region. We just hope that the Council will find an appropriate legal basis for authorising expenditure on this line. Finally, we are seriously perturbed by the Commission's occasional inability to manage Community resources properly. Bearing in mind that EU taxpayer' money is at stake here, it is disturbing that no channels of communication were available to inform Parliament of instances of fraud and poor management within the Commission.
The European Parliament's resolution is, in our view, too 'soft' on projects being implemented under the auspices of the Commission. We feel that something should have been said about ECHO and the Commission's shortcomings and failures in this area. Consequences should then have been drawn in the budget.
We are also concerned about the suggestions that the EU should establish a specific policy on refugees. We do not believe that the Union should become involved with such matters, which should be dealt with by the Member States. Bearing in mind the level of surveillance and the infringements of personal integrity which would doubtless accompany any such policy, we suspect that refugees would not greatly benefit.
We deplore the fact that Amendment No 1 was not carried. It ought surely to be in the EU'S interest to involve the parliaments of the Member States in work on the Union's budget. Instead, a majority in the European Parliament seems bent on continuing to deprive both ordinary citizens and national policy-makers of any right of scrutiny over the EU's extensive budgetary activity.
Lastly, we are not happy with what is said about EMU, in particular in paragraph 3. And we are critical of references to what we see as propaganda enterprises, such as the Prince programme.
I voted against the motion for a resolution (A4-0360/98) on the Draft General Budget of the European Union for the financial year 1999 to protest against the neglect of and discrimination against the tourism sector and the fact that Amendment No 75 was rejected, thus preventing the inclusion of any budget heading on measures to help tourism and thereby depriving it of funding.
This majority decision by the European Parliament comes in the wake of the rejection by the Committee on Budgets of an amount of ECU 3.5 million and the proposal, currently under discussion, to restructure the parliamentary committees, which would mean that tourism would cease to be the subject of any committee in its own right (there is currently a Committee on Transport and Tourism).
This anti-tourism attitude seems to be echoed by a majority of the Council. The fact that it is now finding its way into the European Parliament is an affront to the most important economic activity in the European Union, in terms of employment, investment and per capita GDP, a sector still facing problems requiring a specifically European approach.
The European Parliament's only concern seems to be to open a budgetary heading on the Campaign against Sex Tourism in Third Countries (B7-663), and it has abandoned the European tourism sector altogether. That sector is now bereft of the resources and legal basis needed for Community measures to be taken.
I am a member of the European Parliament representing a country, Portugal, where tourism is a vital sector in the economy, and the Algarve, a region where tourism is extremely important, and so I have to express my disappointment at the attitude shown by the European Union institutions and vote against this report.
Spending on the Structural Funds and agriculture is compulsory expenditure. The Council of Ministers takes the decisions, even though Parliament's President ultimately signs the budget. We challenge the need for much of the EU's expenditure in these two areas. Unfortunately, we cannot use our votes to influence spending on those parts of agricultural and regional policy which we dispute.
We believe that competence for regional policy should be given back to the Member States. Speedy root-and-branch reform of the current common agricultural policy is needed for reasons of efficiency, and in the interests of forthcoming enlargement. And support for wine and tobacco growing should cease as soon as possible.
There are also a number of dubious budget items, the purpose of which - according to the remarks - is to promote the 'idea of Europe'. We particularly object to providing 'grants to organisations advancing the idea of Europe', or' grants for projects organised by associations and federations of European interest'. We have even come across an item devoted to preparation and support for economic and monetary union. We are firmly opposed to such items.
Viola report (A4-0361/98)
Madam President, we voted against the Viola report and I would like to stress the main reason for our position on this report, namely, what happened in relation to the reimbursement of travel expenses during the vote.
Amendment No 899 to the remarks by the Committee on Budgets was rejected. It received only 224 votes. The amendment by the Liberal Group, which said it was in favour of actual costs, received 214 votes. Our group's Amendment No 4 to the resolution obtained 143 votes and the Liberal Group's amendment received 188 votes.
Each year, during the budgetary debate, we have asked that the travel costs reimbursed to Members are those actually incurred. The rejection of these amendments, which took place today, shows how irresponsible our Members are. In fact, how can we maintain a system that allows Members to receive a fairly significant allowance depending on how far they live from Brussels or Strasbourg, an allowance that is not provided for by any treaty nor any Community act and that is not taxable?
We hear talk of the problem of the statute for Members, and of inequality, but the Member States are responsible for the situation of their Members. It is the Member States which must decide whether or not there should be a different allowance in relation to members of their national parliament. Since the European Parliament has not been asked, it is not responsible for providing a system of compensation, a system that also compounds inequality, as the level of compensation increases when one is geographically further away. The level of compensation is not related to the amount of the parliamentary allowance in each country.
This is why we are opposed to this report. It is wrong to claim that the Bureau's decision is a good one. The Bureau's decision institutionalizes a system that reimburses fictitious costs. We are against this system and will continue to oppose it in the future.
Madam President, I did not vote in favour of Mr Viola's report on the expenditure budget of the European Parliament because the majority of Members voted against the amendments providing for the reimbursement of actual travel costs, based on the presentation of proof of travel. I had personally voted in favour of these amendments. The outcome of the vote is that the decision of 19 October by the Bureau of the European Parliament, as unjust as it is hypocritical, will enter into force and will benefit even further those Members who already receive too much in terms of travel expenses. Through this decision, Members will receive a distance allowance that is, in truth, an additional salary and Members who already receive the highest parliamentary travel allowances provided by their national parliaments will be entitled to this allowance.
Subsequently, I voted for Amendment No 4 to the motion for a resolution on the budget of the European Parliament, an amendment that could have repaired the damage done if it had been adopted. The Amendment did, in fact, aim to give the Bureau the task of withholding all payments of travel expenses that exceeded actual outlay. Unfortunately, only 143 Members voted in favour of this. Fortunately, the 275 Members who voted against have thereby revealed their hypocrisy, which I will continue to expose. Their hypocrisy does nothing to improve Parliament's image and does even less to improve the image of the majority of the Bureau which, through its decision of 19 October that is hypocritical and lacks transparency, has established a true self-service system for the money provided by the taxpayer.
In connection with this year's budget round, the issue of Members' travel allowances has once again been raised. The current system allows Members who travel cheaply to keep the difference between the amount actually spent and the flat-rate allowance. We have always said that we support those proposals which seek to replace the existing travel allowance with a reimbursement system based on the real cost of travel. This is preferable to a flat-rate allowance for the distance covered. We have worked throughout for a proper, comprehensive solution to the problem.
The system that has now been adopted is not satisfactory. If we as parliamentarians want to enjoy the confidence of the electorate, we must resolve the question of our allowances once and for all. The four of us have therefore agreed that, as from the beginning of next year, we will accept reimbursement of the actual cost of travel only; any surplus will be returned to the Community budget. This initiative is designed to create transparency and counter the suspicion that travel allowances are used for purposes other than those envisaged.
On this much-discussed question of travel allowances, we of course voted in favour of reimbursement of the actual cost of travel, and no more. This has been our stance throughout. Anything else is quite unethical. Amendment No 1 - which was based largely on the Green Group's proposal - was lost because of the way the earlier vote went. Apart from the paragraph on the Statute for Members - which we oppose - the text with that amendment would have been eminently acceptable from our point of view.
We voted in favour of two of the amendments taken in plenary: Nos 4 and 5. We have our doubts about the proposal in Amendment No 5 for a further allowance to cover travel in a Member's home country. We would have voted in favour, however, had the principle of reimbursement on the basis of real costs been carried.
Yet again, the European Parliament has proved incapable of taking the necessary decisions. The only sensible and ethical solution would have been to introduce real-cost reimbursement. What we have now is a situation where Members are free to pocket any surplus allowance that is not needed for travel.
We very much regret that not even Amendment No 3 on 'greening' the administration of the EU institutions was adopted.
Since the really important points in this text were dropped, we chose to vote against the whole report.
I voted in the Chamber for Amendment No 537 and paragraphs 1-4 of Amendment No 899 in the belief that Parliament would at last be prepared to adopt the practice whereby travel expenses may only be claimed for the actual costs incurred. Such a practice would be consistent with a sense of fairness and the expectations of our citizens.
The new situation, in other words the fact that the decision of the Bureau is to come into force, will not improve matters as we had hoped, but on the contrary will confuse things even further. Parliament does not seem to understand that such spectacles and resolutions only diminish our credibility still further, which I seriously regret.
The EU Member States have for years been suffering as a result of reductions in social spending, which have affected social care and public services. And all because of the convergence criteria. Unemployment seems to be stuck at around 20 million in the 15 Member States. We believe that the time has come for careful evaluation of the EU's budget; serious questions need to be asked. Many of the Union's activities look very lightweight and low-priority when set alongside the social policy work currently being stopped by cutbacks in the Member States. Long-stay wards are being closed down in Sweden's hospitals, and we deplore the fact that the EU is pouring money into bodies whose results and raisons d'être are highly questionable.
Obliging Parliament to shuttle between Brussels and Strasbourg is a terrible waste of financial resources. Huge sums are being spent on the new buildings in both places. Throwing away money like this does no good for the Union's image with the European public.
The EP's total expenditure on premises in Brussels, Strasbourg and Luxembourg amounts to ECU 149 610 706. The situation is made all the more absurd by unnecessary local costs. Yet nobody appears to have a remedy for this state of affairs. We, however, do have a few suggestions as regards the European Parliament's budget:
MEPs' travel costs could be brought down if we introduced a special credit card for travel, rather than paying out generous flat-rate allowances as we do today. Receipts would obviously have to be produced in support of expenditure on the card.-The Members' pension fund should on no account be topped up out of general EU funds when the books fail to balance. Participants in the fund should not simply reap the profits when the going is good; they should likewise stand any losses. The money hitherto paid into the pension fund from the EU budget must be recouped.We also advocate the rejection of any proposals to grant financial help to political parties operating at European level. In times of general belt-tightening, it looks very bad if politicians authorise further privileges for their own organisations. European parties should see to it that they obtain funding from their affiliates.
Finally, we would challenge the Economic and Social Committee's very raison d'être . We really wonder whether the work this body does justifies its running costs.
Meeting of heads of state and government
Madam President, I voted against this resolution because it goes completely in the wrong direction and totally ignores the citizens of the Member States and their rights and the rights of national parliaments which are much closer to the people than the European Parliament or the European institutions. It is extremely important that Member States allow their citizens to have as great as possible a role in decision-making and that national parliaments should have the right to scrutinise all the EU institutions. In particular, it is quite incredible that Parliament should not criticise - since it has often criticised - its role as regards the Commission and that we should not be able to dismiss individual Commissioners rather than the Commission as a collegiate body, because Parliament will never use that power.
As regards the role of the common foreign and security policy, it is clear that Parliament and the EU institutions are obsessed with the development of a common defence policy, yet the question of whom we are defending ourselves against has never been clearly answered. It is basically in the interests of the militarisation of Europe, which is not in the interests of people in the long term. We need to look at demilitarising Europe and the world instead of going in this direction. But this resolution fails to address the democratic deficit of the European Union and completely ignores the rights of ordinary people in the Union.
Madam President, in his introductory speech to the debate on the state of the Union yesterday morning, the President of the European Parliament, Mr Gil-Robles, expressed his concern over the complete lack of progress in the Council's work on how to incorporate the Schengen acquis into the Treaty. In fact, we know that the protocol incorporating Schengen, as it was adopted by the Amsterdam Council, states in Article 2 that the Council, acting unanimously, shall determine the relevant legal basis for each of the Schengen provisions. In other words, the Council will distribute them between the first and third pillars by sovereign decision.
This procedure is completely extraordinary and, in my opinion, goes against the French constitution, as it allows the Council of Ministers to determine which aspects of the Schengen agreement can be dealt with by majority voting and which will still require unanimity, without any parliamentary ratification nor any control over constitutionality. This, for France, is one of the many reasons why we reject the Amsterdam Treaty.
The Council working party has been considering this distribution for a year and has still not produced any tangible results. If the situation were still the same after the Amsterdam Treaty had been ratified, all the Schengen acquis would be attributed to the third pillar, creating an incredible legal imbroglio with the area of freedom, security and justice that was automatically attributed to the first pillar by the Amsterdam Treaty.
Given these conditions, we can understand that the President, Mr Gil-Robles, is calling on the forthcoming Vienna Council to breath new life into this work. But what can the European Council do? In reality, the working party's paralysis shows that the Amsterdam Treaty, as it was signed, appears to be completely unworkable on this point. How can the Heads of State or Government have put their signature to such measures? This will have to be clarified later but, for the moment, it would indeed be a relief if France did not ratify the Amsterdam Treaty.
In the event of a majority vote in favour of the original text:
We would point out that, in paragraph 3, the Swedish words 'ett så kallad rättvist återflöde ' do not accurately reflect the French 'juste retour ', which should be translated as 'exakt ' or 'precist återflöde '.
The context of the invitation to this meeting has been changed by the German general election. The meeting was an idea put forward in a joint letter signed by President Chirac and Chancellor Kohl. Therefore, what purpose can this meeting serve other than to give Mr Schröder and the 14 other Heads of State and Government a chance to meet each other?
Nonetheless, the proposal by the Committee on Institutional Affairs contains some good points which, if they are taken into account, could just enable the 'summit' to reach the kind of conclusions to give a fillip of a proactively European political nature to the fight against the root-causes of the crisis and the upsurge in reactionary nationalism. Those factors are making it even more difficult to stick to an already extremely complicated political programme, what with the international financial crisis, enlargement to the east, Agenda 2000 and the future financing of the European Union.
In my view, what makes this resolution interesting - for once getting away from the petty and monotonous institutional demands continually being drummed out by the European Parliament - is that it makes the political future of the European Union dependent upon four fundamental conditions:
the need to play a decisive political role, apart from the market and the single currency, and to try to promote human rights and peace through its foreign policy; involvement in the regulation of international economics and finances in order to bring about economic progress and social justice (see the proposal by Mr António Guterres made on behalf of the summit of Heads of State and Government of the Ibero-American countries, meeting in Oporto last weekend, for the EU summit on 2425 October dealing with the international financial crisis), and in the creation of an area of freedom, security and justice; -achieving enlargement in a fair way while maintaining cohesion between old and new Member States; -applying subsidiarity not as a pretext for renationalisation nor in a spiral of centralisation but as a 'dynamic criterion' in order to determine who, the Member States or the European Union, should exercise their powers in order to guarantee that the aims of the Treaty are effectively attained; -carrying out an institutional reform to guarantee greater democracy, transparency, citizen participation and effectiveness - aspects which this resolution, unlike others, rightly and expressly considers to be unconnected with the question of the weighting of votes or other issues linked to the power-related status of the larger Member States.This is a resolution which, by laying such emphasis on subsidiarity, by defending the vital participation of national parliaments and by realistically enhancing the decisive role of the Council in a union of sovereign States, demonstrates that the widespread fears of federalism were unfounded - a federalism that only produced bugbears of benefit to nationalists. What has won the day is an authentically federal approach applicable to those powers already transferred, ensuring participation and democracy at that level, in particular by strengthening the European Parliament and giving the Commission, which is effectively responsible to the European Parliament, a bigger say.
At the same time, the resolution does not ignore the fact that it is more urgent than ever to make progress towards European unification and that the ways of bringing that about require the appropriate institutional finances for meeting the aims of the Treaties to be made available - or, to put it another way, the governments must show willing!
Last but not least, the resolution puts economic and social cohesion and the European social model on a par with democracy, human rights and the market economy as the fundamental elements of the new constitutional pact being worked out in the European Union. These are further reasons why we are voting in favour of the motion, denouncing the small-minded interests of those who confuse politics with accountancy and are defending come what may the anti-Community theory of the so-called juste retour .
Whatever committees we work in, the political future of Europe concerns all of us as Members of the European Parliament. As the Pörtschach European summit is deemed informal and as the Amsterdam Treaty has not yet been ratified by the Member States, the Committee on Institutional Affairs has wisely based its resolution on the issues announced at the Summit: subsidiarity and the democratic legitimacy of the institutions. This is so that its voice will be heard by the Heads of State or Government of the 15 Member States in a clear and concise political message.
This pragmatic approach must not prevent us, the socialist Members, from looking further ahead into the future, to a possible overall institutional reform, and we should remember that the next six presidencies of the Union will be held by governments where socialists are in office. We should therefore ask ourselves what the words of our resolution mean: 'go beyond the completion of the internal market and the introduction of the single currency and move towards a real political union'.
Twenty years of neo-liberal utopia have taught us the hard way that political globalisation is needed in order to face today's financial and commercial globalisation, to face the deregulation of financial flows and to face monetary fanaticism. For this reason, the development of the European Union represents an essential step forward in constructing a regional world power. In today's world, the economy, technology and the development of the information society are evolving in an increasingly international arena. Those who wish to change society must have a supranational political structure available that will compensate for the influence individual states have lost on such developments.
The European Union has allowed us to benefit from globalisation whilst protecting us from its disadvantages. The Union has become a strong economic block that makes businesses more efficient. A single market has been created and it guarantees, albeit belatedly, the free movement of goods, services, capital and persons. National trade barriers have been eliminated. In 1999, national currencies will begin to fade out and the euro will take over. The Union has become one of the major commercial powers in the world and has many instruments available to allow it to face the challenges of the international economy.
Moreover, with the euro, the European Union will become a world power on a monetary level. A specific policy has also been developed to assist less-developed regions in Europe. This structural policy has generally been successful. At the same time, the European Union is protecting peace in Europe. Of all its achievements, this remains the most remarkable, even if it does have its faults. For half a century, the Member States have lived in peace. Confrontation has given way to cooperation.
Nonetheless, public opinion is turning away from Europe due to the unjust nature of the integration imposed by the single market. Europeans as consumers, workers, unemployed people and citizens have often been neglected. Although the Treaties have given the European institutions a clear mission, this mission has not been accomplished in terms of social, employment and environmental policies, nor in terms of fiscal and security policies. European policy on these matters has been inadequate. Therefore, there is an urgent need to develop these policies. The introduction of the single currency will only increase this need further in social and fiscal matters. And until people see the European Union solving their problems, their confidence in Europe will not be restored. The Europe of Citizens only has meaning if it refers to a project that allows Europe to respond to the everyday concerns of its citizens.
Raymonde Dury, my predecessor in this European mandate, was fond of saying that if the European Union as an entity asked to join the Union, it would be refused on the grounds that it was not sufficiently democratic. We are a unique showcase in history as the whole, the European Union, is less democratic than each of its parts, the Member States. This is why the main aim of the institutional reforms must be to build true democracy and to achieve even greater efficiency. This democracy and this efficiency will only be achieved in Europe by means of a federal model.
In this model, the Commission would become a true government. The European Parliament would become a first chamber representing the people. The Council would become a second Chamber representing the Member States and their bodies. The entire structure would be founded upon a true European constitution. The Court of Justice would become a European constitutional court. Democratization means European decisions would be made within a framework where the essential guarantees of democracy would be real guarantees, namely, the principle of majority rule, the political accountability of the authorities, control of parliamentary institutions and transparency in decision-making procedures. Strengthening the democratic nature of the institutions would allow their efficiency to be increased whilst reducing the weight of their bureaucracy at the same time.
This would first mean strengthening democratic controls in the first pillar and then bringing the two intergovernmental pillars fully within the Community arena. This would also strengthen the role of the Court of Justice.
Democratization must therefore go hand in hand with a streamlining process, based on fundamental changes within the three major European institutions.
The main aim of reforming European policies is to increase efficiency. Enlargement is forcing the European Union to review the efficiency of its policies. In a European Union with 500 million inhabitants spread over the whole continent, all European initiatives must be reviewed. The need for efficiency must be given more consideration. And this, more to the point, is the basic meaning of the principle of subsidiarity. The role of the European Union needs to be reduced in certain cases and increased in others. As a result, the European Union is still too weak in its fight against the negative social and cultural repercussions of globalisation. On the other hand, some of its forms of intervention, and occasionally some powers, have lost much of their meaning. They add to the cumbersome bureaucracy and budgetary expenditure yet achieve very little.
Certain forms of intervention must be reviewed, such as those relating to the fight against social exclusion, to social, environmental and fiscal matters and to agricultural policy. The Cohesion Fund, in its current form, no longer has a raison d'être . It must become a growth fund offering Member States loans that will facilitate a policy of budgetary adjustment. It will then be easier for them to respect the convergence criteria in times of financial crisis.
The resolution from Mr De Giovanni and the Committee on Institutional Affairs contains a series of points in the run-up to the October meeting of heads of state and government. Most of what is said takes us too far along the road towards integration and federalism. Paragraph 22, for example, states that we should 'lay the foundations for integration of the powers of the WEU in the European Union'. This of course means militarisation of the EU, which runs counter to our desire for a peaceful and demilitarised Europe.
The alternative resolution from the EDN Group is much better, since it calls for a strengthening of democracy and the application of the subsidiarity principle, as formulated in Cardiff.
The whole thrust of this resolution is that the EU should become more supranational, transforming itself into a 'United States of Europe'. In paragraph 10, the European Council is warned 'against the temptation to use subsidiarity as a pretext for the renationalisation of Community policies'. Paragraph 11 'underlines that fears of over-centralisation in the European Union are greatly exaggerated'.
Our premise is that the EU should function on the basis of cooperation between independent states. We therefore cannot vote for the resolution. We also reject the idea that the European Parliament should have its own Statute. The link between Members of the European Parliament and national parliaments is vital as a matter of principle. A uniform EP statute would shore up federalist leanings further still. Huge pay rises for most MEPs would inevitably ensue. Many citizens who are currently going through hard times would find that difficult to swallow.
The European Parliamentary Labour Party supported the De Giovanni resolution, but with considerable reservations.
This month's special Council meeting is a welcome attempt to address the gulf that is perceived to exist between the European institutions and the EU's citizens. Its purpose is to explore ways of reconnecting the EU with its citizens, to address the concerns of Europe's peoples rather than to tinker further with the institutional framework. To concentrate on the EU's institutions and propose institutional reform for future IGCs - when we know that previous IGCs have damaged the EU's legitimacy by making it appear ever more remote from the concerns of its citizens - is to miss the point of this special Council meeting.
On the specifics of the resolution, the EPLP abstained on paragraph 5 which calls for the EMU countries to be represented by a single voice on international bodies.
The EPLP voted against Amendment No 40 to the fourth indent of paragraph 18, extending the responsibility of the Court of Justice to all areas of EU competence.
The EPLP voted against the second indent of paragraph 21, calling for the extension of QMV to all legislative acts. We voted against Amendment No 35 to this paragraph, which would extend QMV to all appointments made by the Council.
The EPLP supported Amendment No 19 to paragraph 22, which called for a more effective focus on crisis management and conflict resolution, and greater coordination of EU Member States' defence policies in pursuit of the effective realisation of the Petersburg Tasks.
The EPLP voted against paragraph 23, which calls for the next revision of the Treaty to be prepared using the Community method.
Correia report (A4-0353/98)
The latest medical data from the World Health Organization (WHO) shows that occupational cancer is constantly increasing in the European Union. Such cancers account for a significant share of mortality statistics.
We no longer underestimate the impact of certain environmental factors on cancer and we should treat industry in the same way. When hereditary tendencies are added to these unfavourable circumstances, we know that cancers then develop on a large scale.
As a doctor, I have had the opportunity to study this health problem. Besides the human aspect, all this inevitably incurs an economic and social cost. Today, the wood industry, in particular, is under close scrutiny. Nonetheless, the answer does not lie in imposing measures that are too strict and that, in practice, cannot be applied.
It has become essential to consider the economic aspects of this problem. The implications in financial terms and in employment terms affect several hundred European businesses in the wood sector. Therefore, we must know how to act in this respect and take measures that will preserve human life but that will not condemn a sector that employs a large labour force. If we act hurriedly and without proper judgement then thousands of jobs will be a stake.
Part of the European Parliament's role is to advocate a progressive conversion to stricter standards on eliminating wood dust. It is also important in this field to ensure that precautionary measures are harmonised for all countries in the European Union and for all businesses, no matter what size they may be.
A major part of the efficiency of this protective measure lies in the time allowed for transposing it and applying it to the various national legislations. Our proposal is sufficiently flexible to allow it to be adapted over time.
I voted in favour of the Correia report.
The Danish Social Democrats have today voted for an amendment to the directive on carcinogens. The Commission proposal is not good enough. It only proposes that the directive be extended to apply to work involving exposure to wood dust from oak and beech. There is enough scientific documentation to justify all species of wood, both soft and hard woods, being covered by the directive. In practical work at a plant it is also difficult to have different safety arrangements for different wood species. We have therefore voted for all species of hard and soft wood to be covered by the directive.
The Commission proposal for a maximum value of 5 mg/m3 is also not acceptable. The limit is lower in many Member States, and the Commission has not given any scientific justification for its choice of 5 mg/m3 . We have voted for the maximum value to be reduced to 1 mg/m3 and for the Commission to be required to review the question of maximum values two years after the directive has been implemented.
Paasilinna report (A4-0328/98)
As a consumer I am glad that new technologies are opening up new possibilities such as the opportunity to use the Internet for telephone calls. The possibilities for this kind of 'convergence' between different sectors of the communications industry are exciting. Perhaps such technological developments will help to open up access for disabled people and others for whom past systems have been difficult to use.
Almost by definition we must adopt a light hand to regulating services offered by the Internet, which is independent of any national or regional control. However the fact that we as legislators are currently often left to rely on industry self-regulation to see that consumer interests are safeguarded should not mean that we simply forget the needs of consumers.
We can, and should if needed, act against monopolies which could limit customer choice. And the new communications service providers should remember that just as technology can be made to maximise profit, other experts perhaps employed by the public sector could be asked to come up with systems to check quality of service to paying customers.
I hope that the industries involved in the new communications services will serve all their customers to the highest standards and remove the need for devising what they would complain of as red tape regulations - if they do not, we should be prepared to act to make sure that everyone benefits from new ways of communicating.
It will surely make things clearer if I briefly outline the situation regarding these amendments as I see it.
Amendments Nos 1 to 15 are nothing other than a necessary cancellation of the conservative-liberal 'carvery party' organised by the majority within the Committee on Economic and Monetary Affairs and Industrial Policy in the Paasilinna report. The left-wing and ecological majority which this House is able to muster will, I hope, remedy the situation. Amendments Nos 18, 19, 20, 21 and 23, tabled by the Confederal Group of the European Left - Nordic Green Left - are already covered by the text of the report and/or the aforementioned amendments. For that reason, the overwhelming rejection of these amendments must not be interpreted as an expression of the position of this House on the substantive issues under discussion. We Greens reject them in any case, because we do not approve of the practice of adding supplementary amendments which contribute nothing new and merely serve internal party-political ends. Perhaps this was not deliberate, and it simply happened that way, in which case the amendments could equally simply be withdrawn.
These remarks do not apply to Amendments Nos 16 and 17, which repeat valid points from previous reports, and Amendment No 22, which is substantively indisputable. These amendments will have our support.
Giansily report (A4-0341/98)
The Danish Social Democrats have today voted for Mr Giansily's report on currency reserves in the third stage of EMU. That does not mean, however, that we have abandoned Denmark's reservations on the third stage of EMU, which remain in place, but that we are interested in what happens in this area, since the third stage of EMU will have great significance for Denmark, with or without our participation.
The proposal will in fact ensure that the European System of Central Banks (ESCB) holds a considerable currency reserve in the transitional phase between introduction of the euro and its final implementation. This will assure the participating countries that their exchange rates remain stable during the transitional period.
Mr Giansily's report raises the problem of foreign currency reserves in the third stage of Economic and Monetary Union. The introduction of the euro on 1 January 1999 will mean that part of the current reserves of the national central banks (NCBs) will cease to count as foreign currency reserves and will become de facto internal assets.
Nonetheless, the fact remains that the NCBs will still have considerable foreign currency reserves, particularly in dollars and in gold, but also in IMF reserve positions and in SDRs. The overall amount is estimated to be $400 billion for the whole of the euro area. Given that the NCBs are transferring the equivalent of 50 billion euros to the ECB, a considerable amount of currency will be left in the NCBs' accounts.
Currently, these reserves can be used to carry out interventions to prevent exchange market disturbances or to cover possible balance of payments deficits. With the single currency, interventions in currencies of the euro area countries will no longer exist. What, then, should be done with these surplus reserves?
We might think at first that this considerable amount will be used to enhance the stability of the euro by discouraging possible speculative attacks.
It is then important, for the euro's stability, not to dispose of these surpluses in one fell swoop. Such a move would result in a sharp appreciation of the euro in relation to the dollar and would harm the competitiveness of our economies. For the euro as an international currency, it would also be wise to avoid any unnecessary disturbance on the exchange markets.
To conclude, I would like to come back to a point which, to my mind, has not been sufficiently developed by our rapporteur. The Statute of the ESCB states that the NCBs shall continue to be allowed to use their currency reserves, in particular to fulfil their obligations towards international organisations. If these interventions exceed a certain amount, each NCB will have to obtain the approval of the ECB. Our rapporteur should undoubtedly have stressed the risks of manoeuvring involved in such a procedure and the need for meticulous control of these interventions. Besides this one observation, Mr Giansily's report is a good report and I will vote in favour of it.
Since Sweden will not be involved in the introduction of the euro over the period 1999-2002, we decided to abstain in the vote on this report. This is a matter for the Member States who will form part of the euro zone.
We do however have a point on gold reserves. These carry with them a high emotional charge and tend to be seen as the safest form of emergency reserve for an independent nation. The pooling of gold reserves would be another nail in the coffin of the independent democratic state.
In the resolution our colleague Mr Giansily is submitting for consideration, the question is being raised of how the introduction of the euro on 1 January 1999 will affect foreign currency reserves currently held by Member States participating in the euro.
Article 30 of the protocol annexed to the EC Treaty on the Statute of the European Central Bank states that, in proportion to their share in the capital of the ECB - their share of Community GDP and of population - the national central banks shall transfer foreign currency reserves to the ECB to a total sum of approximately ECU 50 billion.
The stated objective of the system thus established is that interventions should be carried out on the one hand to prevent disturbances and, on the other hand, to cover possible balance of payments external deficits.
But, as Mr Giansily explains, the economic and monetary area created by the third stage of EMU should reduce the need for reserves, even though we must exercise the utmost caution during the changeover period in order to ensure that the euro enjoys a certain degree of credibility in the international arena.
If we take France as an example, a swift calculation shows that France will have to transfer just over 50 billion francs to the ECB. The official foreign currency reserves of the French Government had increased to 400 billion francs by the end of February 1998, of which 150 billion were gold reserves in the coffers of the Banque de France.
Therefore, once the euro has been introduced, the French Government will possess just under 350 billion francs in surplus foreign currency reserves. The assets in ecus - around 67 billion francs - and in national currencies - the 11 currencies of the euro area - will have to be deducted from this amount and these assets will be converted into euros.
Given that the ECB should not use these currency reserves to establish the euro, the fundamental question remains: how are these reserves to be used?
In addition, it ought to be pointed out that the level of reserves needed should increase according to how far an economy opens up to others. The more an economy opens up, the greater the risks and the higher the level of reserves needed. So, given that European economic integration and the introduction of the euro will reduce extra-Community transactions and exchanges, one amount, estimated at ECU 80 billion, appears to be rather excessive!
In the light of these figures, what conclusions can be drawn?
The concrete result for the Member States is a loss of reserves, which is equivalent to a loss of revenue, as these reserves generate interest. What is more, not content with whisking these financial resources away from the Member States - resources which also act as a means of reducing budgetary deficits - the ECB should find itself sitting on a real 'war chest'. So what does the Bank intend to do with it?
As a result, we cannot vote in favour of Mr Giansily's report as it seems to us that the vital question of how these reserves will be used has not been raised. Nor has the issue of highlighting the financial resources given to the ECB been raised, where these resources appear to be proportional to the loss of real monetary sovereignty in the Member States.
Finally, it is clear that the aim of transferring financial resources to the omnipotent ECB cannot conceal the partial transfer of monetary sovereignty from the Member States to this Community body, which is devoid of all democratic legitimacy.
This debate should actually be seen in two broader contexts:
1.the determination of the future international role of the new Euroland, particularly within the global financial system, and2. the establishment of a European credit policy as an essential component of a funding framework for sustainable investments in our social and ecological future.In both respects, the rapporteur has been overcautious. The bank funds of USD 200 billion which are available in the medium term are certainly not chicken-feed!
In our amendments, we have tried at least to initiate a structured debate to find out how we can exercise the necessary diligence and avoid undue haste, but still come up with measures that can lead to the gradual elimination of mass unemployment. This is surely the very least that the 27 million and more unemployed Europeans can expect of us, and indeed of this House as a whole and of the Commission.
It would naturally also be useful and would serve the true interests of the European people if some of these reserves were used to finance a structured and regulated underpinning of the international financial edifice.
(The sitting was suspended at 1 p.m. and resumed at 3 p.m.)
Topical and urgent subjects of major importanceArrest of General Pinochet
The next item is the debate on the following motions for resolutions:
B4-0975/98 by Mrs Green on behalf of the Group of the Party of European Socialists, Mr Cox on behalf of the Group of the European Liberal, Democrat and Reform Party, Mr Puerta on behalf of the Confederal Group of the European United Left - Nordic Green Left, Mrs Aelvoet on behalf of the Green Group in the European Parliament and Mrs Lalumière and Mr Escolá Hernando on behalf of the Group of the European Radical Alliance, on the arrest of General Pinochet in London; -B4-0976/98 by Mr Galeote Quecedo, Mr Salafranca Sánchez-Neyra and Mrs Palacio Vallelersundi on behalf of the Group of the European People's Party, on the arrest of General Pinochet in London.
Mr President, as you have just said, it falls to me to speak on behalf of the Group of the Party of European Socialists, although I will be putting the case for a motion for a resolution submitted jointly by five political groups of this House, the Confederal Group of the European United Left - Nordic Green Left, the Group of the European Radical Alliance, the Liberal Group, the Green Group and the Socialist Group itself. I believe that this resolution is couched in very carefully considered terms in which we confine ourselves to welcoming the arrest of General Pinochet in London and urge the Spanish Government to hasten the extradition procedure, once the judicial authorities have submitted a formal request, in order to ensure that General Augusto Pinochet appears before the Spanish courts. There is a reason for this which is that dozens of Spaniards were among the many people murdered during the Pinochet regime; it is estimated that over 3 000 people were murdered during that black period in the history of the delightful country of Chile. We now find ourselves in a European judicial area. We have gone beyond the borders of the Union as both the Maastricht Treaty of 1992 and the new Amsterdam Treaty of 1997 lay down principles of judicial cooperation and, above all, the new Article 31 of the Amsterdam Treaty provides for cooperation in the field of extradition.
The mere mention of figures, of the thousands who disappeared, fails perhaps to convey the true human dimension of the tragedy that the Pinochet dictatorship inflicted on Chile. I will refer to only one case, because it concerns someone I knew personally. That person was Carmelo Soria, an international official of the United Nations. I met him in person at the United Nations shortly before he went to Chile. He went there full of enthusiasm, during one of the better stages of Chile's history. He was going to work as an international civil servant. And this man, whose only crime was to be an official of the United Nations and to have a somewhat liberal ideology, disappeared, was tortured, was ill-treated, was murdered and his remains were even destroyed in order to give the impression of an accident. He has left behind a family; he was Spanish; he was a man who was internationally protected as an international civil servant. The endeavours made in this House to see the authors of this crime brought to trial in Chile have been to no avail, despite a number of promises, and now we have the opportunity, through collaboration between the authorities of different countries of the Union, to bring the main culprit of this and over 30 000 more murders before a Community judge, before a Spanish judge.
I think that the least we can do in this Parliament is to ask that General Pinochet be made appear before a Spanish court to answer for these crimes.
Mr Medina, you know that our group has been most adamant in condemning the regime of the dictator Pinochet, but the motion for a resolution tabled by the Socialist Group urges the Spanish Government to take steps to ultimately request extradition and that is simply not necessary because the Spanish Government - as you well know - has already expressed, through its President, its respect for the decisions of justice and of the relevant courts. When the time comes, as I am sure everybody is aware, it will be the British authorities who will have to grant extradition. Therefore, I presume that nobody in this House will oppose a request for collaboration, too, with the justice system of the Government of the United Kingdom, that nobody will oppose our stating and repeating the principle of non-interference in the course of justice, and that, equally, nobody will have anything against our restating our support for the democratic institutions of Chile in the process of consolidating the rule of law. I hope and expect that all these positions in particular, together with others contained in the amendments tabled by my group, will receive the support of the majority in this House. However, if anybody is using this initiative to conceal the hidden, unacknowledged intention of causing problems for the Spanish Government, I would like them to know that it is very sad, and also very revealing, while also being completely useless.
Mr President, Pinochet, like his supporters, has nothing to oppose the imprescriptible charges pressing down on him other than his immunity which, on this occasion, the British authorities deem worthless. It is as if following the Second World War, Belgium had made Léon Degrelle a life senator in order to shield him from legal proceedings by that very act.
Our joint resolution calls on the British authorities to seek a favourable outcome to a possible demand for General Pinochet's extradition. This would allow justice to run its course and would also be a sweet partial victory for those who have been fighting against the impunity of those responsible for crimes against humanity since the Nuremberg trials, the Eichmann trial, the setting up of international tribunals for the former Yugoslavia and for Rwanda, not to mention the International Criminal Court. Pinochet's arrest and the legal consequences involved will test the credibility of the international legal measures that can be applied in this respect. That is why my group supports the joint resolution.
Mr President, the arrest of General Pinochet in London at the official request of Spanish judges has given rise to the hope that his crimes will not go unpunished. Twenty-five years ago, Pinochet violently destroyed the Chilean democratic system, causing the death of President Salvador Allende and thousands of Chilean and foreign citizens, including dozens of Spaniards. In a premeditated and systematic manner, the country's population and its intellectual, political and trade union leaders were repressed on a large scale. Let us look at a number of symbolic cases: the singer Víctor Jara, the United Nations official Carmelo Soria, General Carlos Prat in Argentina, and the diplomat Orlando Letelier in the United States. Pinochet's criminal activities knew no bounds; he respected neither human rights nor democratic legality and he disregarded all forms of extraterritorial status.
Today, through the action of Spanish and British judges, this long impunity may be contested. It was made possible by the fact that, for some time, individuals and organisations have not lost hope and have worked tenaciously towards this end. Human rights associations, the Salvador Allende Foundation under its President, Joan Garcés, and the Spanish United Left have all been involved, from the outset, in lawsuits concerning the disappearance of Spanish citizens in Chile and Argentina. The request to arrest and extradite Pinochet is based on a separate proceeding by the Court of First Instance No 5 of the Spanish National Criminal Court, at the official request of the United Left, on the basis of the documents on the so-called Operation Condor in the Southern Cone of Latin America.
In this respect and in keeping with the successive resolutions of the European Parliament and with the Treaties of the European Union, both the Maastricht Treaty and the Amsterdam Treaty that is currently being ratified, our group is tabling and supports this joint resolution. It urges the judicial authorities and the governments involved to fulfil their obligations and ensure that it is possible to hold a fair trial of General Pinochet that will put an end to his arrogant impunity.
It is to be hoped that this opportunity will be the point of departure for a universal and effective defence of human rights that must undoubtedly pass by way of the International Criminal Court. It is to be hoped that this signal will help the Chilean people to complete their process of democratization. We in the European Parliament cannot allow hope to be hijacked yet again.
Mr President, we Greens welcome the arrest of Chile's former dictator Augusto Pinochet in London. There is certainly every reason to consider the bloody deeds of the Pinochet regime as crimes against humanity which could be punished by any court in the world. However, the divisions that are re-emerging in Chile also reveal how great the influence of this terrible dictator and his henchmen still is. This makes it all the more urgent that we as Members of the European Parliament support the forces of democracy in Chile so that they can examine the consequences of the Pinochet dictatorship. This also represents a major success for the human rights groups in Chile. How must it offend the Chilean people's sense of justice, and especially that of the victims' families, to see the former dictator Pinochet sitting as a life senator in Parliament and being able to travel the world while his victims cannot be brought back to life. There is still much to be done here.
This arrest also effectively means that many henchmen and generals who are and have been involved in butchery and dictatorships cannot sleep peacefully any longer, because they are now actually liable to arrest. There is, of course, the International Criminal Court in Rome, which would also be a key institution in the prosecution of Pinochet for these crimes, even if he cannot be extradited to Spain and convicted there, although we very much hope that he can. We also need to ask why dictators always have to die in bed at home in their villas. Another point is perhaps quite important too: I believe that conviction and justice are also possible before death!
Mr President, the case of Augusto Pinochet is a model case in every respect. It is quite probable that he did not kill anyone with his own hands, at least not after gaining power. On the other hand, it is almost certain that he caused, authorised, encouraged and explicitly ordered the torture and murder of thousands of citizens of his country, and even of foreign countries, who did not share his vision of the world.
A Spanish court, more concerned over the fate of its fellow citizens than many European bodies, has put out an international warrant for the arrest of the suspect, General Pinochet, and this warrant has been relayed by Interpol, which does not take these warrants lightly.
The charges hanging over him do not all carry the same weight, in particular the genocide charge, which could well prove to be questionable. In spite of all his efforts, Pinochet did not become Adolf Hitler. This arrest, as well as encouraging those who long for peaceful justice, has also sent out an interesting warning to those who have ordered, supported and encouraged other crimes against humanity on this continent. It must be said that it would be most unwise for them to set foot outside their own countries in the coming years. The Spanish legal system will do its best with this case, but we cannot fail to acknowledge that legal and political powers will unfortunately weave a tangled web around it. Never has the need for a permanent international criminal court been so glaringly obvious, a court protected from all forms of pressure and one that will allow this type of situation to be handled in the best possible manner in future.
Mr President, I should firstly like to say that I have considerable reservations about debating this subject at all this afternoon. It is a judicial matter and not a political one. It should be dealt with in a different way. Although we in this Parliament may give our views this afternoon they will have no great effect on the ultimate outcome. It falls within the competence of the United Kingdom authorities who will cooperate with the Spanish authorities, and I am sure they will follow the correct procedure.
We recognise the strong opinions which society holds about Pinochet. I understand only too well the feelings of Spanish colleagues in this House. I am conscious of their views. Like them, I want to make it clear that many of the evil deeds carried out during his time deserve retribution. I understand only too well the feelings of the families of the 'disappeared'. In my own area for the last thirty years there have been families who have sought the return of the bodies of their loved ones for burial. So I understand them. But it should properly now be left in the hands of the Spanish and United Kingdom Governments to go through the due process of law. I am sure they will do that thoroughly.
Mr President, it is appropriate that we have a debate here on those events; they are very significant events concerning an issue which we have been concerned about in this Parliament for over 20 years: human rights. EU citizens were affected by what happened in Chile, citizens from almost every Member State. Many Member States welcomed refugees from Chile. There is every justification for us to debate it.
The events are straightforward: following an initiative from a Spanish judge, General Pinochet was arrested in the United Kingdom under an international extradition warrant; he has no diplomatic immunity in that country; the Spanish Government has 40 days in which to respond. This is due legal process. Due legal process is the sometimes long-winded tool for attaining justice. Justice in this case has been slow. However, everyone has the right to a fair trial.
Mrs Thatcher has sought through her disgraceful intervention to make this issue a political football in the United Kingdom. This cannot be allowed to happen. The judicial authorities in the United Kingdom and Spain have to go through the correct processes. Were there crimes? Oh yes, there were crimes which shocked the whole world! There was torture, murder, imprisonment, kidnapping, coercion and blackmail, affecting people in Chile and in our countries.
The European Parliament is not a court of law. There will be no verdict during our debate on anything that General Pinochet may or may not have done. We are not the body which will carry out any sort of trial on that man. However, there must be punishment for those crimes for someone at some stage. If this process - carried out, I am pleased to say, in cooperation so far between the Spanish and British Governments, which I am sure will continue - is a means to attain justice for those people who died and were tortured and whose lives have been changed, then I am very pleased that it is happening. I certainly support every part of the resolution from all the groups concerned.
Mr President, General Pinochet's arrest in London has triggered waves of emotion and support in broad sections of the population in Europe and South America. Those who, like myself, supported the opposition in Chile in the 1970s and 1980s and visited Chile many times to help our political friends there know just how Chile suffered and was torn apart in those years. The only way to describe the Pinochet regime was as a vicious military dictatorship which crushed democracy and incarcerated, tortured, abducted and murdered thousands of people. There can be no excusing it. The Spanish judges who are seeking to right this wrong, which also affected Spanish citizens, deserve our support, and Prime Minister Aznar's announcement that he will react positively if the Spanish judges apply for extradition also deserves our support and respect. The UK's decision to arrest Pinochet was the right thing to do. The law should take its course to deal with the terrible crime that Pinochet perpetrated in his own country against thousands of his own citizens.
A lot of people will be surprised at the attitude of the Chilean Government, which appears to want to protect Pinochet. But the ridiculous dilemma is that because of their constitution, which Pinochet is using to hold the government to ransom, as it were, the Chilean authorities unfortunately have no choice, otherwise they would be acting unconstitutionally. So it is good that the United Kingdom and Spain are solving the Pinochet problem for Chile. It was the same coalition of Christian Democrats and Social Democrats in Chile which restored democracy in the 1990s.
We intend to vote for the resolution before us, but we would also ask our Socialist colleagues to vote for our amendments in the same spirit of cooperation that has always prevailed here. They do not detract from the political content of the resolution, but primarily call for the law to be applied so that Pinochet can be brought to justice instead of being allowed to walk around scot-free. In my opinion Pinochet belongs in prison, as do many violent left-wing military dictators. Human rights are not left-wing or right-wing issues, they are universal, and they need our constant support wherever they are violated.
Mr President, the fact that the dictator Pinochet has been arrested and that a warrant for his arrest was issued by Spanish judges is important and excellent news, because it is high time that a dictator who was behind so many crimes - in this case, in Chile - ceases to be able to travel with impunity in his own country and throughout the world. And in this respect, I believe that this has been an extremely important decision.
Our group has always supported, and will continue to support, the establishment of an International Criminal Court for crimes against humanity but, until this court becomes operational, any proceedings aimed at prosecuting dictators are to be considered very positive in this sense.
During this debate in the European Parliament, I, for my part, would like to express my support for the action that has been taken and to urge that any extradition request submitted should be granted, in accordance with judicial decisions. I would like to remind you of the names of Joan Alsina, a Catalan priest who was killed by machine gun fire in Santiago de Chile under General Pinochet's dictatorship, and Joan Olidon, from Valencia, who disappeared during the early days of Pinochet's dictatorship. The memory of these names will, I believe, prompt all of us to condemn what took place during those years in Chile.
Mr President, the arrest in London of the Chilean dictator Augusto Pinochet, on a warrant issued by the judge Baltasar Garzón, has fulfilled the two aims pursued by the immense majority of European public opinion of bringing to trial a person guilty of crimes against humanity and of beginning to break the previously armour-plated glass of impunity.
We in the European Parliament must fully support Judge Garzón in his actions, call for continued cooperation and justice on the part of the British Government in these proceedings and, most importantly, demand that the President of the Spanish Government, José María Aznar, moves away from his current position of unacceptable ambiguity and makes a public and formal commitment to immediately and unconditionally forward the request to extradite Pinochet to Madrid.
Aznar should instruct the public prosecutors, Mr Cardenal and Mr Fungairiño, who are the authors of a de facto doctrine of exoneration of the Chilean military regime, to desist from denying the competence of the Spanish justice system in this case, and he himself should defend it politically from his position in the government.
We should also send a double message to Chile: firstly, to its President that he should not try to defend a person who, if he had been able, would have murdered him, as he did Salvador Allende; and secondly, to its government and people, to let them know that Pinochet's trial will certainly not be an obstacle to increasingly close cooperation between the European Union and Chile, and, in fact, should be the opposite.
It is to be hoped that these events will finally make it clear that no national sovereignty or diplomatic immunity will stand in the way when it comes to defending human rights.
Mr President, I would like to begin by saying that we have heard a lot about the rule of law this afternoon. I would hope that General Pinochet, from the luxury of the London clinic, is reflecting on his failure to apply the rule of law to the citizens of Chile in 1973 when he was installed in a coup by the American CIA, with, I have to say, British collaboration. Perhaps we should reflect on what happened to President Allende, the legally elected President of Chile, whose palace was strafed and bombed by the Chilean airforce. That might give us some pause for thought on the way Pinochet is being treated currently. For the thousands of people imprisoned in the football stadium in Santiago who were tortured, beaten and who then disappeared, that is what the rule of law meant under Pinochet, so I do not think we should have too much tender mercy for him at the present time.
The question is what we do with him now? I have just spoken to Mr Medina who tells me there is a law in Spain which says that you cannot go to prison if you are over 80 years of age. So I would be a bit worried about sending him to Spain. Perhaps we should try to find some more creative radical solutions. We could keep him in England for a period, take him to a football stadium every week and subject him to English football hooligans. That might make him reflect a little more.
More seriously, we have to insist that he is brought to justice in the courts either in Britain or in Spain and an appropriate sentence handed out. I am a little worried that the British Government may be leant on by the Americans. The CIA which installed him originally in the 1970s like to look after their own and there is a suspicion that the Americans are leaning on the British Government to let him slip quietly back to Chile in the night. If that happens this Parliament should come back and reflect again on those measures. Bring him to justice and throw the book at him!
Mr President, what sets Mr Pinochet apart from the other butchers in history - whether they were directly or indirectly responsible for the deaths of thousands of human beings - is that this man not only committed crimes but he also carefully arranged for his own acquittal and his own constitutional impunity.
Pinochet would have committed the perfect crime had he not thrown down this final challenge to crown the perversity of his political career - a challenge to the European judicial institutions that are responsible for justice and the prosecution of criminals like him. If, just because of who he is, Pinochet were also immune from judgment or punishment in Europe then we would no longer be able to hold our heads up high and claim that our countries have been applying the rule of law and justice, since the end of the Second World War at least. Justice was never something that Pinochet knew much about or had much regard for.
Fortunately, although history writes justice in crooked lines it writes it nonetheless. At the end of his life, Pinochet has fallen foul of justice, a concept he has never known, because he has always practised the axiom 'might is right'. Whatever his current detention in London leads to, at least history will remember the victory of memory over amnesia and will vindicate, albeit symbolically perhaps, the just and innocent victims of Pinochet's ideological ignominy - after all, these people have been hoping for even just a modicum of justice for the last 25 years.
Mr President, I had the honour of meeting the constitutional President of Chile, Salvador Allende, in person, and even in my own modest way to participate in negotiations that were initiated, during the first Chilean stage, by him. At the end of these negotiations, he awarded me a decoration that he had signed and that is an honour in my modest life story.
You will understand my emotion, Mr President, whenever these subjects are discussed and when we endeavour, and rightly so, to bring to justice the person who brought him down with violence, who caused his death and who was behind so many murders.
Nonetheless, I also have other concerns, the first of which is that not only the Spanish authorities but also the British authorities should be reminded that at the end of the day it is they who must assume responsibility if the extradition request is submitted to them; this, incidentally, is not stated in the motion for a resolution we have before us.
My second concern is that we must be able to respect the independence of the justice system. It is the justice system that must take the relevant decision and we all hope that that decision will indeed be just. And I would also like to say, in connection with a remark that we just heard that is clearly related to domestic politics in Spain, that President Aznar has already stated in the clearest possible terms that he will abide by the decision of the justice system.
My third, and perhaps most serious concern is that this Parliament should contribute to, and not undermine the strength of the political transition in Chile. Those of us who have lived through and have on occasion been required to participate in a difficult political transition are well aware that each country has its rules, its needs and its problems. And we know that, for instance, to contribute to a deterioration from within of the difficult Chilean process and the way they have managed to live together, having certainly paid a price that they doubtless had no desire to pay, is certainly not the best way to help Chilean democracy.
I would therefore ask that we demonstrate caution and serenity in accepting a number of reasonable requests that my group has submitted in the form of amendments.
Mr President, every day we face new challenges which are the logical consequences of decisions we have taken earlier. Today it is the arrest of General Pinochet, the man who will stand in next century's history books as the symbol of repression, human rights violations and dictatorship in Latin America. He deserves to be prosecuted.
We will not let legal hair-splitting about immunity get in our way. Of course there are always controversial aspects when new ground is broken like this, and a good many lawyers will probably have a field day, but we must have the courage to do it.
We also have warrants out for the arrest of Karadzic and Mladic, and we have the International Court of Justice. Pinochet must be prosecuted for crimes against humanity, and human rights, as Mrs Maij-Weggen said, are universal, even in Latin America.
That is why my group, as we have already said, supports the Spanish and UK authorities for taking this courageous step. We hope there will be effective cooperation not just between those two countries, but between all the Member States.
It is not our intention here to influence the judicial process. The rule of law comes first, of course, but it will ultimately be a political decision by the UK Government to agree to the extradition. We wish the government courage and wisdom. I was also pleased to see the reactions of the Norwegian and Canadian Foreign Ministers in the International Herald Tribune, wishing us all courage. I can assure Mrs Maij-Weggen that the Liberal Group also intends to support the amendments.
Mr President, over and above judicial technicalities, General Pinochet's arrest in London has a fundamental significance for democracy in that it signals the end of impunity for those who, from behind the shield of power, violate the human rights of the peoples under the control of their regimes.
The principles of sovereignty and non-interference in countries' domestic affairs do not cover these cases of crimes against humanity. Indeed, from now on, humanity is protected against any abusive exercise of sovereignty. Let dictators be aware that these things are never over and done with. The European judicial area, which is effectively being inaugurated with this case, could not have a better beginning. Judicial cooperation in the defence of the values that are inherent in the construction of Europe is a foretaste of what will happen when the International Criminal Court becomes operational and justice will not have to wait until the dictator of the day takes a trip to Europe.
This is something we should welcome and we should urge the governments to demonstrate their real, as opposed to merely nominal, commitment to those values when the time comes for the judicial authorities to submit the request for extradition. This does not mean, as the Group of the European People's Party fears, that we are meddling in the course of justice, but that we are carrying out our political role.
This case offers us the opportunity to show unambiguously to the people which side each of us is on: on the side of human rights or on the side of judicial subterfuges in the interests of those who violate human rights. As socialists, we are on the side of justice and in this respect we are going to vote in favour of the joint resolution by the Group of the Party of European Socialists and other political groups in this Parliament.
Mr President, there should be no impunity when murder is committed. General Pinochet has ultimate responsibility for a dictatorial regime that killed, tortured and led to the disappearance of thousands of people. Impunity cannot and must not exist in cases of such flagrant violation of human rights.
Unfortunately, international law has long protected situations of this nature, but collaboration is increasing every day and we are building a world in which the free movement of persons goes hand in hand with increased police and judicial collaboration that could reduce crime.
Pinochet is also responsible for the murders and disappearance of dozens of Community citizens, mainly from Spain. In this respect, the action of the Spanish justice system is commendable - and I certainly welcome it -, as is the effective collaboration with the British justice system.
Augusto Pinochet's arrest is good news, particularly for his victims and for their families. I hope that justice will give them the victory that history, hampered by crime, denied them.
We will naturally abide by the decision of the justice system, but the Basque Nationalist Party that I represent hopes that it finds the appropriate legal channel to request General Pinochet's extradition so that he can stand trial in the various proceedings initiated against him in Spain. I also hope that there will be maximum collaboration between the Spanish and British Governments in the event that the judicial authorities do submit an extradition request.
The poet Neruda might have been able to alter one of his poems in the light of this situation to say that he could write the most joyful verses tonight. I hope that justice and international collaboration will bear this out.
Lastly, I hope that an extradition request will indeed be submitted and I join those who call for an International Criminal Court with competence in these matters, so that dictators with blood-stained hands may be arrested and have a fair trial, which is something their victims never had.
Mr President, the argument put forward by General Pinochet's legal representatives that his detention in London pending possible extradition to Spain is a breach of certain legal niceties would not have cut much ice with his administration in Chile in 1973. The status of President Allende as the democratically-elected head of government which he, General Pinochet, was pledged to uphold did not deter him from bombing the presidential palace, leading to the President's death. The rights of Chilean citizens, including elected representatives, were not respected when they were confined in the sports stadium, tortured and killed. Over 2 000 disappeared and were never seen again. Even foreigners or people with dual nationality were not accorded their just rights and many European citizens were woefully ill-treated and some killed.
I helped to organise the first protest demonstration in London against the 1973 coup and I have never forgotten the heart-rending stories told by some of the refugees who came to Britain of suffering, of losses, of relatives barbarously killed.
If human rights are of any importance, there can be no impunity for those who organise a reign of terror. But General Pinochet's own rights will be scrupulously respected, unlike those of thousands of his victims as he faces the judicial process here in Europe. I strongly support the action which has been taken.
Mr President, I am a parliamentarian and not a lawyer. I want, for a moment, for all of us to consider our intent as we take part in this debate this afternoon.
Are we after individual justice, after collective vengeance, or after finding some way of producing future deterrents against military dictators? It seems to me that the political question this afternoon is not the rule of law but the effectiveness of legal institutions at global level. Do we have a genuine global jurisdiction in human rights? Almost. Do we have the institutions for enforcing that global jurisdiction? Probably not. But if we are going to attach all our longings, all our wishes, to those institutions, then we must make sure that global justice is blind; that global justice applies to everybody; that global justice is enforceable; that it does not look out from under its blindfold with one eye, either left or right. I am not convinced that we yet have those institutions for bringing such dictators to book. We had better be very careful that we do not destroy such global justice as we have in the emotion of a particular case, because if we apply this to Pinochet, are we now to arrest Castro the next time he is on European territory; or the Chinese leadership; or a dozen African dictators existing or retired?
I think the British Government will find that it has blundered into a very difficult legal minefield. If it had had half the wisdom of the French it would not have let Pinochet in in the first place. I look with interest to see how the British Government conducts itself. I trust it will conduct itself in line with the rule of law and not in line with the kind of politics of sound-bite that Mr Mandelson indulged in at the weekend. What matters here is not the reputation of one man or one government, but our future chances of a proper institutional structure for this planet.
Justice can be pursued through the courts. We can do something as politicians about future deterrence, but vengeance is the Lord's.
Mr President, the European Parliament is a political body. Therefore, the European Union should have a foreign policy that is based on the defence of freedom, democracy and the rule of law. It is for this reason that Parliament promoted the creation of clauses incorporating the condition of democracy in all the treaties signed by the Union with third countries. Consequently, we support the establishment of the International Criminal Court and, for this reason, our resolutions all maintain the precept that crimes against humanity are never prescribed. The best antidote, the best way to prevent dictatorial temptations in the future is to put an end to impunity. It is pathetic to say that actions such as those carried out by the European Parliament against impunity stand in the way of the advent of new democracies, just as it is false to say that this resolution constitutes interference in or pressure on the judicial machinery of a given European country. This is a political stance that speaks for itself. It is quite possible that there are others who are tempted to bring pressure to bear on the justice system, either directly or through rules, excuses and interpretations that seek to disguise a political stance, which cannot, however, be disguised. How can any European president ask that a fact that is political in itself not be politicized? To engage in politics is to assume a position, to take sides, to make a choice, and the European Parliament takes the side of democratic reason against obscure reasons of State. Why is it, Mr President, that when reasons of State run counter to the defence of human rights, we defend a given State, as opposed to the concept of a state's rule of law? Parliament takes the side of the citizens, those who were defeated and humiliated, those who must always give in and those who now, finally, are catching sight of justice - not vengeance -, those who even now in Chile can still not openly express their joy at Pinochet's arrest for fear of the same old diehards. To expect them to remain silent now is like asking the victim not to cry out so that his cries do not disturb the executioner.
We choose peace, which is simply to be able to express oneself freely, calmly and without fear. We are aware of the difficult period Chile is now experiencing, as a country facing its painful reality without subterfuge or cosmetic disguise, but one that is about to end its painful kidnapping and throw open the doors to life and memory. We know in Parliament that many will accuse us of interference but the fact is that, even if the majority of the population supported Pinochet, that circumstance would not exonerate him of his crimes. Crimes are not measured by majorities or minorities. The dead have names, families and friends. Some even have a diplomatic passport. It is up to these families and friends to pardon those involved, if that is what they wish to do.
Today we hear an international cry for justice through a judicial proceeding, with the unarmed bobbies standing guard at the door of the old man of death. Perhaps the broad avenues are opening up for the passage of the free men and women who remember so many Amandas, Manuelas, Victors, Marías, Carmelos and Salvadors who have lived on this earth.
Mr President, as we close this debate, ignoring certain requirements that are as dissonant as they are senseless, what is the leitmotif of this resolution? It is that the defence of human rights, Mr President, is the basis of our ideology and the foundation of the judicial order both of the Union and of the various Member States. It is that the powers and responsibility granted to this institution by the Treaty on European Union today require us to be rigorous. It is that Parliament must certainly shun any opportunistic voluntarism that detracts from the impact of a statement that, when all is said and done, involves almost 300 million European citizens.
Therefore, it is important to state - and Parliament should certainly do so loudly and clearly - that the rule of law is based on the independence of the judiciary and that this principle, and its corollary of scrupulous respect for judicial rulings, must prevail over any other interest, however legitimate. Parliament must restate its defence of the principle of universal justice and its commitment to the International Criminal Court and we must also restate our unequivocal support for the society and democratic authorities of Chile in their process of consolidating democracy. We must certainly raise the level of the debate from that of the petty wrangling of party politics to an expression of a position worthy of this Parliament.
In this respect, we must insist that the extradition procedures fall equally to the Spanish and British Governments and we should therefore address them both. If I were to be pressed, I would say that it falls particularly to the British Government, since anybody who is familiar with the Treaties knows that the relevant legislation requires that in the case of crimes committed in a third country, the extraterritorial competence invoked by the applicant state may be contested politically, almost at its discretion, by the state to which the application is made. Is this why the Socialist Group flatly refuses to accept that the term 'British Government' should appear in the resolution? Well, Mr President, if that is New Labour, the third way, then we really are in big trouble.
Mr President, ladies and gentlemen, if I may make something clear from the outset, the European Commission opposes any form of totalitarian government of whatever political hue. My colleagues and I are firmly convinced that a society can only develop properly on a democratic basis.
It is a universally known fact that human rights were violated during General Pinochet's 15-year rule in Chile, sometimes flagrantly so. Our deep sympathy is therefore with all those who suffered or even lost loved ones and those who had to leave their homes to escape wanton persecution. Under the Treaty on European Union, the European Commission has no jurisdiction in the domain of mutual assistance in criminal matters, which is the sole prerogative of the Member States. It is therefore a matter for the Member States concerned, subject to their obligations under the applicable extradition treaties and their national legal systems, to make and process applications for extradition.
It should, however, be noted that two conventions on extradition have now been adopted, but because the Member States have not yet ratified them they remain a dead letter for the time being.
Thank you, Commissioner. As you know, the President of the sitting should not normally make any comment. Let me say, however, that in my view Parliament was right to put this subject on its agenda, and that the House has used this time to good effect.
(The sitting was suspended at 3.50 p.m. and resumed at 4 p.m.)
Decommissioning of nuclear power stations
The next item is the report (A4-0354/98) by Mr Chichester, on behalf of the Committee on Research, Technological Development and Energy, on decommissioning of nuclear power stations and other nuclear installations in Europe.
Madam President, the aims of this report are to review the current situation in the nuclear energy industry with regard to decommissioning, to bring a wider awareness of the strategies, techniques and costs of this part of the nuclear cycle and to make suggestions for further action at a European level.
I visited six sites around Europe where decommissioning activities and research into them are taking place. Before learning about all the expertise and experience that exists in Europe in this field, I shared some of the misunderstanding and concerns caused by the much-repeated myths that nobody knows what to do with nuclear power plants at the end of their working life and that nobody knows how much it will cost. The fact is that not only does the industry know how to dismantle a nuclear power station but dismantling has been done safely and successfully to 'green field' status. The experience gained in the many decommissioning projects already undertaken shows us that the cost is known and calculable at around 15 % of construction costs. This is a far cry from the public perception.
So what should be done? The report calls for action in a number of areas which come under the general heading of public awareness. The nuclear industry itself must meet its responsibilities to be open and proactive in education and information activities. The Commission must do more to contribute to public knowledge, to make research results more readily available and to reassure public opinion.
The report also reminds us where the responsibility for decommissioning and its financing rests, namely with the operators within the Member States. It seems to me to be vital for public confidence that people be aware that there is accountability and that it is subject to rigorous regulation by independent inspectorates.
Much emphasis in the report is placed on requirements for safety and health of the highest order. People are anxious at the mention of radiation and radioactivity, so it is right to call for the most stringent requirements on protection measures. Yet the fact is that once a reactor has been defuelled, by far the greater part of radioactive material has been removed and 90 % of what is left of the structure of the power plant is not radioactive and can be recycled safely. There is a debate about which strategy should be adopted, namely whether to proceed in phases over a longer period of time to allow residual activity to decline and make dismantling even less of a risk or to carry out direct or accelerated decommissioning to reach that 'green field' status as soon as possible. There are arguments in favour of both approaches, and we would be wise to refrain from saying that there should be only one way to do it.
Either way, the operators and the regulatory authorities have a duty to see proper financial provision is made for the costs of decommissioning. The report calls on the Commission to study the various options to see how they might best be applied to the countries of Central and Eastern Europe where most help should be concentrated. In that context, we must not become complacent about Western European skills and expertise: there is always room to improve techniques to find new, safer and cheaper ways of tackling the task of decommissioning.
This field of activity represents a great industrial opportunity for employment in the decades to come. It is an immensely important opportunity for European businesses and engineering skills. The fact is that whatever your views may be on nuclear energy, this part of the cycle cannot be abandoned or shirked. We have a duty to see every power plant that reaches the end of its useful life decommissioned safely and effectively.
I want that to be the case so as to encourage people to plan ahead for and build new, modern design nuclear power stations for the future. We derive too much of our electricity from nuclear energy to turn our backs on it. If we are to stand a chance of meeting those Kyoto CO2 emission targets, then we must continue to generate nuclear electricity, safe in the knowledge that we know how to decommission the power plants.
Madam President, I am rather sorry that Mr Chichester chose to end his contribution with a plea for building more nuclear power stations. That is not what his report was meant to be about and he has misused his available time on something that is inappropriate.
Back in the 1950s, at the time of the Euratom Treaty, there was an optimism about nuclear power which was, frankly, unrealistic. It was to be 'electricity too cheap to meter'. There were several snags which should have been thought about, but were not. Firstly, the relatively small risk of a very serious accident with huge implications. Secondly, the whole question of how one disposes of nuclear waste. Thirdly, the techniques, costs, etc. and financing of decommissioning. Had all those things been discussed, the optimism would have been much less.
It is not true to say, as Mr Chichester implies, that this has been completely solved, that everyone knows exactly how to do it and how much it costs. I would refer him to the area near my place of birth, Trawsfynydd in North Wales. Here no clear decision has been taken about what should be done: the site of a nuclear power station has not been returned to a state in which it can be used for other purposes, and we have a legacy of nuclear waste which will stay in the mountain for a long time.
Of course we are very much in favour of openness and transparency. The links between the nuclear power industry and the nuclear weapons industry for many years led to an ethos of tremendous secrecy and a refusal to admit anything could ever possibly be wrong. There is some indication that is changing, but Mr Chichester is right to say that unless there is openness and transparency, there will most certainly not be any sort of public confidence. Incidentally, it is not a matter for the European Union to tell Member States whether or not it is appropriate for them to have early decommissioning of their nuclear power stations. Whether or not nuclear power stations are taken out of operation at the planned date or earlier is entirely a matter for the Member State concerned. That should not be in his report.
We know how you cut apart pieces of metal and how you transport them; but we do not have a publicly-acceptable solution to what happens to the radioactive part of nuclear power stations. Here, in the European Union we have the problem of decommissioning our nuclear facilities at our Joint Research Centre. We have not calculated the cost of that decommissioning in the correct place, and it is currently, completely irregularly, being put into a research budget. Decommissioning of nuclear power stations is not research. That is not the appropriate place for the decommissionining of the JRC's facilities.
Something which concerns me greatly - and I mentioned it during the Committee on Research, Technological Development and Energy's debate - is the use by some nuclear utilities of contract workers for the more dangerous aspects of decommissioning and accident work. That is deplorable. If the intention of using contract workers is that the monitoring, which must be long-term monitoring, does not need to take place, this is unacceptable. I do not see either that it is appropriate in this report to talk about 50 to 60 years' extension of nuclear power plants. Mr Chichester may hold those views, but they were not for this report. His last remarks, as I have said, are about the construction of more nuclear power stations: this is completely inappropriate and nothing to do with the subject he was asked to report on. Let us solve the first problem before we do any such thing.
Madam President, I would like to congratulate Mr Chichester for two reasons. First, I would like to congratulate him on taking the initiative to draw up this report, since I consider it to be particularly timely and, second, I would like to congratulate him on its quality. Moreover, I fully endorse what he said at the beginning and at the end and, in fact, I think that he could have gone further. We will miss Mrs McNally, whose work I admire tremendously - as I do her beautiful English -, but not the many confused issues she has just raised, which were so mixed up that I was, quite frankly, unable to follow her.
I think that the main issue in connection with the closing down and decommissioning of power stations relates to the closing of the cycle. I wish, ladies and gentlemen, that we were as clear about what we are doing in other areas as we are about nuclear energy. Some countries say that they are going to decommission power stations, but I seriously doubt that they will do so for another 30 or 40 years.
The United States is extending the life of its nuclear power stations up to 40 or 60 years. Europe will also do so, as will Japan. Why? Because it is clean energy, it is safe energy, it is cheap energy, and that is what we need in a liberalised electricity market. It would be most important to internalise the cost of decommissioning power stations in electricity generation as a whole. Oil platforms, for instance, are to be decommissioned: a number of such procedures have already been approved for companies in the North Sea and there are several Commission communications on the subject. Meanwhile, as regards nuclear energy, ladies and gentlemen, in the eight countries of the European Union that generate electricity in nuclear power stations, all costs relating to waste management and the decommissioning of nuclear plants have been internalised and, as Mr Chichester rightly said, the costs are very low, and considerably lower than is claimed by those who have not studied the matter. And how do I know that they are low? I know this because Spain is decommissioning the large, 460 Mw Vandellós 1 power station, because its technology is obsolete - French technology using natural uranium that was not considered very useful - and not because of any nuclear problems as such. It is a major power station but the decommissioning costs are well below even the 15 % mentioned by Mr Chichester, just as it is well below in terms of waste management costs, despite what is frivolously stated by those who have not studied the matter or looked at it in depth. I think Mr Chichester hit the nail on the head when he said that this advanced technology that is going to be used represents a further opportunity for our industries. It is a new field of industrial activity that we should all take advantage of, because we will have to wait 40 or 60 years, although there are research centres and power stations that will have to be decommissioned at some point. Congratulations, Mr Chichester, and I hope that you will continue to work with the same rigour.
Madam President, nuclear power is an outmoded energy technology. Mr Chichester's report demonstrates this very well. He therefore did not need to start talking about new nuclear plants at the end of a statement on a report which describes how decommissioning is gathering pace around the world.
There are major risks inherent in nuclear power, beginning with the possibility of radioactive emissions during the mining of uranium, running through the operating life of a plant, and on to transportation for final disposal - not to mention the danger of the proliferation of plutonium waste for weapons purposes. The problem of the final disposal of nuclear waste has not been resolved. In the light of considerations such as operating and transportation risks and the fact that new waste is constantly being produced, nuclear power should be abandoned as a source of energy.
Each country should decide independently on when and how to decommission. It is also up to each country to take charge of its own radioactive waste. Sweden - and other countries which, thanks to their research effort, now have sophisticated disposal methods - cannot be allowed to become dumps for the whole of Europe's reactor waste. States must be in a position to make their own decisions on the import and export of waste. Nuclear waste has to be taken for what it is; we cannot afford to pretend that it is just any old product.
The report is a good one in many respects. I agree with most of what is said about research, preventive measures, health protection, transparency, contact with the public and the export of decommissioning know-how to the Central and Eastern European countries. This latter point is extremely important.
More and more nuclear plants are being shut down. Sweden has decided to abandon nuclear power, and two of our twelve reactors will be decommissioned this year, 1998. The Euratom Treaty will need to be wound up in the foreseeable future and transformed into a treaty for the development of renewable and environmentally friendly energy sources. I can support all of the amendments, apart from Nos 6 and 9.
Madam President, in 1997 there were 128 nuclear power plants operating in the European Union and 39 were in the process of decommissioning.
The Chichester report, drawn up on behalf of the Committee on Research, Technological Development and Energy, highlights the fact that the efforts made at Community level, particularly as regards research on decommissioning nuclear power plants, have allowed us to reach a high level of expertise. Yet even more effort can still be made, as the report shows, in order to reduce health risks and to promote the recycling of material obtained from decommissioning. The report also quite rightly shows that the closure and decommissioning of nuclear installations for political reasons, before they reach the end of their natural life, cannot be economically justified.
In my opinion, there are two main pitfalls to be avoided in today's extremely controversial field of nuclear power: blind faith and irrational fear. Nuclear power, which generates up to an average of 35 % of the electricity used in Europe - and more than 75 % of the electricity used in France - is an advantage that should not be dismissed but rather developed.
Environmental constraints, especially the importance of decreasing greenhouse gas emissions, have given nuclear energy a new lease of life as it is the least polluting form of energy. Using technological development and European know-how as a basis, additional efforts must be made in the fields of the environment, safety and public health. Also, employees in nuclear plants and the public should be more closely involved in this field. High-level investment is particularly necessary to eliminate radioactive waste and reduce radioactivity levels in order to allow for its terminal storage, without endangering future generations.
Finally, in the face of threats that have become more real due to the liberalisation of the energy sector - set in motion by the directives on gas and electricity -, I believe it is very important that Member States are able to maintain their sovereign right to opt for the energy form of their choice. I believe this choice should be respected.
Madam President, it is, of course, remarkable and gratifying that after decades of unbridled subsidising of nuclear technology, consideration is now being given to what we should do when nuclear facilities reach the end of their operational lives. It would naturally have been far better if, before embarking on this whole nuclear adventure, we had given some thought to the disposal of the resultant waste. It is a fact that no place in the world is safe enough for the final disposal of high- and medium-level radioactive waste. Experts are even still arguing about the host rock we should choose and the type of matrix in which the waste should be sealed. Mr Chichester may now claim that some facilities have already been dismantled and turned into green fields, but that is simply not true. We have demolished one single nuclear power plant in the European Union, namely Niederreichbach, which had only been in operation for 14 days and was not at all contaminated. Then in Greifswald the Lugmin reactor was dismantled but was not even connected to the grid, and what you perhaps saw in Reinsberg was a research reactor, which cannot be compared with an operational power station. And so I can tell you quite categorically that we neither know what sort of technology to use nor do we have a final storage place. To turn the argument round, before dismantling anything we must first think about where to put it, and since we do not know that yet, the decommissioned nuclear plants should be safely sealed off, naturally without removing the fuel rods; these should stay in the plant, so that a stop can be put to this senseless practice of transporting them around Europe.
What we also need urgently, of course, is a ban on recycling and on the mixing of different contaminated and uncontaminated materials. It is surely unacceptable that roads, for instance, should be built with contaminated materials. What are we demanding of workers? Let me tell you that the steel industry as well as the entire precision-engineering and light-engineering industries cannot do anything at all with contaminated steel. That is another constraint.
Moreover, we need an amendment of the European regulation on protection from radiation, because it is possible to make progress through this regulation as far as the sorting of decommissioning waste is concerned. This also means, of course, that we urgently need a decommissioning fund, which should be based on the polluter-pays principle. I do not wish to suggest that we should suddenly have to fork out this money. Certain parties have been amassing huge profits over all these years at the taxpayer's expense, because they had a monopoly; their prices had to be paid, and they built up enormous reserves with their tax-free billions. That certainly must be halted. But we do need a decommissioning fund to ensure that the population is protected from radiation. We could also take the money from the ECSC budget, which runs out in 2000 and still amounts to more than ECU 100 million. So there are possibilities. But this does not alter the main point: if we create waste, we must decide where to dispose of it. That decision is your problem, and it still needs to be solved. You always tell us everything is fine, they will all be turned into green fields, it will cost nothing, and recycling is no problem, but the reality and the truth of the matter look quite different, otherwise there should not be overfilled interim storage facilities everywhere, and we should not have great mountains of nuclear waste at the reprocessing plants. I believe it is high time we faced up to reality, instead of constantly producing more and more waste.
Madam President, anyone listening to the debate here between the supporters and opponents of nuclear energy would certainly think that there will never be agreement between them. Yet we have before us a report drawing attention to a common need to ensure that power stations are decommissioned safely, because people's health is at stake. I have to say, Mr Chichester, that your reassuring words about Belgium are not entirely accurate, because the nuclear waste problem is being passed from one office to another like a hot potato, and a genuine solution has yet to be found.
Thanks to pressure from a strong nuclear lobby, nuclear power stations were built all over the place, despite the fact that there is no way of disposing of highly radioactive waste, as the previous speaker tellingly described. Nevertheless, a number of stations are going to have to close over the next few years, and now that the Cold War is over, we no longer need military installations - in fact, in my opinion we do not need them at all - and there are hopes that we will switch to other methods of electricity production, and so on. The working life of the power stations is also limited, though opinions differ as to just how long that life is. But in the end they all have to be decommissioned, and there are unfortunately no general rules about how this should be done.
The report refers to the possibility of direct complete dismantling and of staged decommissioning, where dismantling to 'green field' level takes 135 years - none of us would even live to see it. I feel that this is totally irresponsible.
Financial arguments are bound to be raised, because despite all the warnings, the cost of decommissioning has never actually been included in the price of the power stations or the electricity. Critics of nuclear development have always pointed out the financial risks. Nevertheless, decommissioning must be done very carefully, and we support the report on this point, although we have to say that any decommissioning will automatically generate further mountains of waste, some of it highly radioactive.
At this point I would just mention the irresponsible risk of having old, disused installations next to others which are still in use. International rules must continue to be applied and short- or long-term storage monitored until the risk is completely eliminated. Experience with the Third European Programme in the Field of Decommissioning indicates that this is technically feasible for 15 years after shut-down. It is a difficult job, and funding needs to be made available for it. This is why we want to make international bodies face up to their responsibilities, and we have tabled an amendment for a European decommissioning fund.
We support most of the recommendations in the resolution, but we still felt we needed to table a number of amendments, although not all the members of the ARE Group are prepared to vote for them. But as democratic nationalists and regionalists, we would stress that we are preparing for a future without nuclear power stations and we are therefore also against recycling, because it is still not a real solution to the problem of highly radioactive waste.
I am sorry, Mrs Maes, but I really do have to stop you there. You have already gone one and a half minutes beyoond your time.
Madam President, during a previous debate on nuclear power, I expressed a certain number of concerns about this form of energy. One of these worries related to what I then called the economic risk, that is, the temptation to push the usage of such power stations beyond their natural life expectancy in a crisis situation.
On reading paragraph 14, I realise that I had underestimated the truth as this temptation is already emerging, here and now, in a situation of relative prosperity. We must show staunch opposition to this unacceptable aim. A few years ago, certain negligent airlines were the victims of a series of disasters. Very old-fashioned Boeing aeroplanes, well beyond their use-by date, were crashing then with alarming frequency. If we make the same mistake with nuclear power stations, we would inevitably have similar results. So, for goodness' sake, do not let us go down that path.
It would also be an excellent idea if we were to better inform the people and I would even go as far as saying to train people on how to act in an emergency. It would be an excellent idea, for example, to begin preventive distribution of iodine tablets to combat the risk of thyroid cancer.
Transparency in terms of the cost of nuclear power is also a fundamental issue, because we cannot carry out a fair comparison with other forms of energy until the cost of nuclear power has been accurately calculated.
I regret the fact that recital N defends, and I quote, 'the future development of nuclear power'. Yet the French version of Amendment No 4 goes to the other extreme by referring, as if taken for granted, to - and again I quote - ' l'abandon obligatoire du nucléaire' , that is, stating that it is an obligation. This may well be a mistake in the translation since one might have expected something along the lines of ' l'abandon souhaitable' , a term I would have accepted in that it would represent a wish rather than an obligation. If this is not a translation error, then I would be grateful if Mrs Bloch von Blottnitz would clarify exactly what obligation she is referring to.
Finally, Amendment No 7 by the same author is quite excellent, as we must be resolutely opposed to the release of radioactive materials, and even low-level radioactive materials, into normal commercial circulation. That would mark the beginning of a process that would both spread radioactivity and make it a commonplace phenomenon.
Madam President, when archaeologists comb the countryside today and find the bones of prehistoric dinosaurs, they are delighted and can prepare and exhibit these finds in perfect safety. I do not believe that it is quite so simple with the energy dinosaurs of today. Future archaeologists cannot be let loose on them willy-nilly, nor can we give any reassurances about their safety. On the contrary, we have to be extremely cautious with these nuclear dinosaurs, because they carry a real danger, posing a risk not only to ourselves but also to succeeding generations. In other words, today's dinosaurs have to be treated very differently to those of bygone ages.
I thank Mr Chichester for having taken the initiative to compile this report, even if his ideas diverge markedly from my own. It is clear that we need to get down at long last to disposing of these energy dinosaurs in a way that will not endanger future generations. I am pleased that this need is being increasingly recognised. In the European Union we have about 130 nuclear power stations, 19 of which are in Germany. Happily, the new Federal Government has decided to proceed with the longoverdue removal of these hazards. There is an additional need for decommissioning techniques, for safe methods of closing down these plants, but so far no one has developed the appropriate technology.
For that reason we need research, and we also need decommissioning techniques for different types of nuclear power station. I must stress that we really do need new techniques. We should not merely try to find some sort of hiding place, Mr Chichester. That is why I cannot subscribe in any way to the idea that extending the remaining useful life of a nuclear power plant is part of the decommissioning process. No, we must be resolute in our intention to condemn this prehistoric technology to the same fate as the dinosaurs.
There is, of course, the additional matter of reaching agreement as to who should foot the bill, and we need to let honesty prevail here. There are energy supply companies which have been profiting from these power plants for years and even decades. The plants will be written off, and the companies will invest the proceeds in telecommunications and suchlike. Now that disposal is on the agenda, we are supposed to create yet another fund from the public budget for decommissioning. No, I say, that is not an option! Those who have made money from nuclear power stations must be handed the bill for decommissioning them.
Of course, the most awkward question is basically what happens to the waste. This question has not been resolved. Final disposal is the key question we have to study. We must stop focusing our attention on the development of new safety technology designed to ensure that the nuclear plants will still be operational in 100 years' time. No, we must examine which final-disposal technique is the safest. One reason for this, I need scarcely say, is that we can no longer afford to send nuclear waste back and forth across Europe like coachloads of tourists as a way of deferring the decision on final disposal. On the contrary, we must get down to creating specific arrangements for safe final disposal. That is the crucial problem. Not until we have done that, for the sake of generations still to come, for the sake of our children, can we be sure that future generations will be able to practise archaeology without anxiety.
Madam President, I would like to draw your attention and that of the House to a number of outdated Soviet-design nuclear reactors which are still in operation and now constitute a threat to the people of Europe.
For example, the continuing operation of the Koslodui nuclear station in Bulgaria is a permanent nightmare for my own country, but also a direct threat to the whole of Europe because of the huge risks related to its operational safety. The plant has 6 high-pressure water reactors of Soviet design, numbers 1 to 4 of which are of the VVR 440 230 type and are among the most antiquated and the most dangerous. The other two reactors, numbers 5 and 6, are VVR 1320 reactors which are considered less dangerous because stricter safety criteria were applied during their construction. Despite that, problems have been identified even with those reactors too, and experts estimate that even after they have been upgraded to western standards, they will not be able to operate safely for more than two years without continual safety checks. It should be noted that the most recent incident at the station took place only last May and was provisionally classified as a level-2 incident. Since 1991 the European Union has granted more than ECU 50 million from PHARE for improving the station's nuclear safety, and more than ECU 70 million for the adoption of short-term urgent measures in the traditional energy sector.
There is therefore a clear need to shut the station down immediately and to decommission the more dangerous reactors 1 to 4. In any case, the Bulgarian government committed itself to that in the agreement on subsidies from the European Investment Bank for the upgrading of units 5 and 6. Any appeal for more time or to change this commitment would be an extremely dangerous development, and would undermine Bulgaria's efforts to join the European Union and dramatically worsen its relations with it. That has already been made clear in a letter from President Santer to the Bulgarian authorities.
However, the EU must be ready to assist Bulgaria, taking an active part in the reduction of its dependence on nuclear energy. For that purpose, instead of standing by and watching huge sums from the PHARE programme accumulate unused, the Commission should take immediate action to develop and fund appropriate measures. Risks are presented even by uranium mining and processing facilities, nuclear fuel production plants and plants for the processing of spent fuel and the storage of waste from Koslodui. Capacity for the storage of radioactive waste has already been exceeded, with the result that it is now being stored temporarily at the site where the Koslodui station is located.
Furthermore, the cross-border radioactive contamination of the river Nestos is an indisputable fact. The Commission must approach the Bulgarian government with a view to securing its cooperation in eliminating cross-border radioactive pollution.
Madam President, today nothing is more important for Europe's citizens than avoiding another Chernobyl, which is what could happen if the dangerous reactors at Koslodui continue in operation, not to mention other Soviet-design nuclear reactors still operating in Europe today, with all the dreadful consequences we already know so well. We must therefore act very promptly before it is too late. The Commission should tell us what it intends to do about Koslodui and all the other Soviet-type nuclear reactors, and more generally, nuclear reactors whose working life is over and which pose a deadly threat to the people of Europe.
Madam President, the proposal we are debating contains some very useful suggestions about what must be done when the time finally comes to decommission a nuclear station.
Yet, the basic problem that concerns me is the level of support for nuclear energy, the dangers involved, and the real costs. On those questions Mr Chichester's report provides only indirect answers. It contains some views which seem odd, to say the least, such as that the nuclear industry should educate us so as to increase our awareness, and that the decommissioning of unsafe nuclear stations should be encouraged. But how safe are the rest? And not just those of Soviet design. What is the 'proven' probability of accident, at what 'cost' and with what hopes of recovery, in how many hundreds or thousands of years? What does the Commission have to say about all that?
I also think that this report underestimates the cost of decommissioning. We have information from France and Spain which puts the cost at tens of billions of francs, and which indicates that possibly as many as ten years may be needed for decommissioning, which is a further cost factor and one that cannot be calculated. It is therefore high time, Madam President, to find a different strategy which will replace all nuclear stations and promote other sources of energy for which modern technology exists and for whose development investment is required. That investment will certainly be much smaller than was required for the development of nuclear energy, which is ultimately proving not to be cheap. I think we must applaud the governments in the Union, or at least those which say they are coming round to this view, as happened recently in Germany.
Madam President, I welcome this report by my colleague Mr Chichester. The Chernobyl disaster changed the public perception of nuclear energy, and many of those who live in the shadow of nuclear power plants are apprehensive about current levels of safety.
This is particularly worrying for European citizens who share a border with the countries of Central and Eastern Europe. It does not help that the industry itself acts in a secretive way when a problem occurs. If it were more open and more transparent, it would be more reassuring to those who have legitimate cause to be concerned.
This debate about decommissioning comes at an opportune time, and in our discussions with the applicant countries in the enlargement process we must press for the decommissioning of plants that are unsafe. However, I would like to point out that this applies as much to the Member States of the European Union as it does to countries that share our borders. In particular I would like to reiterate the concerns of my fellow Irish citizens regarding the Sellafield-THORP plant. There have been too many incidents, too many scares and too many coincidences of health problems along Ireland's eastern seaboard. With the change in government in Germany, as you would know, Madam President, Germany's nuclear policy will obviously be re-evaluated. This could mean that the reprocessing shipments that have normally gone to Sellafield-THORP will be discontinued, thereby raising questions about the economic viability of that plant.
As well as the concerns that have already been expressed, I should like to draw the Commission's attention to paragraph 15 of my colleague's report which calls on the Council and Commission to encourage the closure of unsafe nuclear power stations in Europe. In that regard I would ask the Commissioner to examine seriously whether or not Sellafield-THORP would come into that particular category.
Madam President, ladies and gentlemen, first of all I should like to express my sincere thanks to Mr Chichester for his detailed report, but I should also like to thank the Committee on Research, Technological Development and Energy for dealing with this report and particularly for their very close cooperation with the various departments of the Commission, which has done much to promote understanding of the current problems in what is undoubtedly a highly sensitive area.
The Commission is well aware of the industrial and ecological challenges that have to be faced in our Member States in connection with the decommissioning of nuclear power stations or other nuclear facilities. At the present time, some 110 nuclear installations in the European Union are being decommissioned, although the preparations for decommissioning are at widely differing stages. Looking at the existing nuclear facilities in Western Europe, we cannot but conclude that the first decades of the new century will see the decommissioning of an ever-increasing number of nuclear installations. By the year 2020, it is expected that at least a further 150 installations will have to be wound down. The planned enlargement of the European Union will further exacerbate the problems, because there will then be a need to decommission nuclear plants that do not necessarily meet the generally recognised safety standards. According to initial estimates by the Commission's services, after enlargement about 50 more installations in the new Member States will have to be decommissioned. By that time, decommissioning strategies will have ceased to be adopted on a case-by-case basis. The fact is that an industrial-scale process will then be in place, a process in which tens of thousands of European workers will be engaged and which will involve considerable amounts of material, especially low-level radioactive material.
In view of the large quantities involved and in an effort to develop more and better cooperation among the Member States and harmonisation within the Union, the Commission advocates the establishment of some general guidelines for the decommissioning of nuclear facilities. For that reason, the Commission is in general agreement with the views on decommissioning expressed by Mr Chichester.
Let me deal in more detail, however, with some of the points that were raised. In paragraphs 3 and 5, the Commission is called on to preserve a high level of expertise in the European Union and to take steps to ensure the dissemination and transfer of know-how in this domain. On that point, I can tell you that, within its present framework programme of research and technological development, the Commission will continue to set up and develop databases in order to simplify exchanges of information on technology and costs between current decommissioning projects.
In paragraph 6, the rapporteur stresses how important long-term technical aid is to the countries of Central and Eastern Europe. In this context, the Commission is presently funding a whole series of studies which deal with the strategic and technical aspects of decommissioning in the Central and Eastern European countries and the newly independent states; these studies will be of great assistance to the governments concerned as they strive to develop their own strategies.
On paragraphs 8 and 11, let me say that the Commission naturally shares the view that the public have to be kept informed. The Commission will continue to play its part in the pursuit of that goal. The fourth Commission report outlining the present situation and assessing future prospects with regard to the disposal of radioactive waste in the European Union should be published by the end of the year. Like you, ladies and gentlemen, the Commission takes the view that the question of funding as well as the possibilities of reducing quantities of waste and cutting the cost of decommissioning are among the main related issues to which paragraph 8 refers. The Commission will take these facts into account in the preparation of its communication on decommissioning. At the present moment, however, the Commission is not in a position to make any forecasts about extending the useful life of nuclear power stations, the issue that is raised in paragraph 14. However, studies into the question of extending the useful life of nuclear reactors will be conducted as part of the fifth framework programme of research and technological development. I hope that the results of these will help the Commission to arrive at an accurate assessment of the present situation and of future prospects.
Thank you, Mr Fischler.
The debate is closed.
The vote will take place at 5.30 p.m.
Agricultural production and the environment -Forestry measures - Mountain areas
The next item is the joint debate on the following reports:
A4-0345/98 by Mr Iversen, on behalf of the Committee on Agriculture and Rural Development, on the report from the Commission to the Council and the European Parliament on the application of Council Regulation (EEC) No 2078/92 on agricultural production methods compatible with the requirements of the protection of the environment and the maintenance of the countryside (COM(97)0620 - C4-0075/98); -A4-0346/98 by Mr Otila, on behalf of the Committee on Agriculture and Rural Development, on the report from the Commission to the Council and the European Parliament on the application of Council Regulation (EEC) No 2080/92 instituting a Community aid scheme for forestry measures in agriculture (COM(97)0630 - C4-0076/98); -A4-0368/98 by Mr Santini, on behalf of the Committee on Agriculture and Rural Development, on a new strategy for mountain areas.
Madam President, I think we have achieved a good compromise on this report. Our task here in Parliament is, after all, to ensure that what happens is what we wish to happen. On the one hand, we have to put resources into programmes which promote environmentally friendly production methods. On the other hand, we have to look at whether we are getting enough for the money we spend. Are we getting enough environment for the money we allocate to these schemes? Indeed, we are not talking about small change. A total EU budget of ECU 3.8 billion has been allocated to this programme for 1997, on top of which are the Member States' contributions amounting to ECU 2.5 billion. So we are talking about significant amounts, and of course we need to look at how we spend this money. Are we getting enough environment for the money?
It is EU taxpayers' money we are talking about. It is therefore important to ascertain how well this programme works in practice. We may complain that there is no actual evaluation report, but that was not the intention anyway - that should be said in the Commission's defence. But, in these circumstances, it was difficult for me as rapporteur to draw any final conclusions as regards the environmental effects of this programme. I understand from the Commission - with whom, moreover, I have had excellent cooperation during the drafting of this report, for which I wish to say thank you - that it is still waiting for two of the national evaluation reports and that it will have a general report ready by April next year. That is good, but it would obviously have been much better if we had been able to produce our report on the basis of an actual evaluation from the Commission.
It is indeed difficult to evaluate a programme such as this, because it lacks actual objectives or criteria for success. What is it that we want? How far do we want to go? What do we need to have before we can say that it is good enough? I think it should be borne in mind that a good evaluation requires explicit evaluation criteria, and I also think that in the future the objectives should be stated more clearly than has been done hitherto. I will also say that the Commission's report contains a number of very, very positive effects in a large number of areas. Amongst other things, many farmers have been encouraged to switch to organic farming, and that is no bad thing after all. But the figures we already have also show that there has been insufficient take-up of the programmes. There may be many reasons for this. The Member States have indicated that it may be attributable to factors such as start-up difficulties, incomplete information on the programmes, lack of national cofinancing, and it may be due to a lack of willingness on the part of farmers to commit themselves for such long periods ahead as are necessary to take part in these schemes; there have also been complaints that the remuneration arrangements did not cover expenditure during the conversion of production.
The Commission should therefore, in my opinion, present proposals on how the scheme can be made more transparent for farmers in the future. There are currently three different support arrangements for environmentally friendly production methods, and it may be difficult for the individual farmer to decide which scheme is the most economically viable for him in a given situation. I would therefore call on the Commission also to bear in mind that information on the scheme is an important prerequisite for successful implementation in the Member States. But publicity and information are not necessarily enough to ensure that potentially interested farmers choose to take part. The low take-up rate is most pronounced - and I greatly regret this - in areas where agriculture is most intensive. We are thus in the situation that nothing is really happening in those areas where these schemes are really needed. We are seeing that there is no real scope for converting intensive agriculture to extensive agriculture. I think that is a serious deficiency in the programmes, since it is in those areas that there would have been the greatest environmental effect. The problem with the present scheme is that it clearly cannot pay farmers applying intensive farming methods to avail themselves of these programmes. I believe we need to think again about what success criteria we should be applying and what objectives we should be pursuing.
On a somewhat more critical note, I must say that, on the basis of the information I have received from the Commission, which has been very open on these matters, I get the feeling that a number of the things that have been carried out as a result of these schemes, for example conservation measures, would have been carried out anyway. This means that some people have received money for doing something they would have done in any case. I therefore think that we need - as I said before - to do some thinking about success criteria and objectives. I also feel that there must be a possibility of graduating the support so that there is a stronger link between the amount of the support and farmers' expenditure in relation to environmental effects.
Our job as a Parliament in this context - and I will make this my last point - is, on the one hand, to look after the environment and to check whether we are getting environmental improvements. I think that we are getting them. On the other hand, we must also carry out investigations to determine whether the environmental improvements we get show a reasonable relationship to the expenditure we incur. It may be difficult to tell exactly whether that is the case with these schemes, so I will say once again that we look forward to getting a proper evaluation. I was pleased at the cooperation we have had, and I also hope that Commissioner Fischler can confirm here today that he will give the Committee on Agriculture and Rural Development an initial evaluation even before the peace of Christmas descends upon the Union.
Madam President, Council Regulation (EEC) No 2080/92 was a flanking measure introduced as part of the 1992 CAP reform. Its main aim was to organise afforestation as an alternative use of agricultural land, so that surpluses in agricultural produce, which are politically and economically harmful to the Community, could be reduced. There was a stipulated amount to pay to farmers in compensation for losses of income resulting from lower prices and reductions in output. At the same time the Community would improve its stock of afforested land, while restoring the ecological balance in its efforts to combat the greenhouse effect. There were thus two aspects to the scheme: the reduction of agricultural production, and increased afforestation and improvement of woodlands in the Community. Aid is paid to compensate for the costs of afforestation and the initial maintenance of saplings, and for the improvement of woodlands on farms. Community co-financing in the Objective 1 area is 75 %, and 50 % elsewhere.
The Commission's activity report submitted to Parliament does not, however, answer the question as to whether the general aims of the regulation have been achieved. There is no information in the report on reductions in agricultural production or on losses of income incurred by farmers as a result of the reforms which have been compensated for with forestry aid. The report states that agricultural land has been reduced in three countries by around 0.95 % to 1.35 %, and in other countries the amount is noticeably less.
In the absence of such information the European Parliament is unable to give a clear evaluation of the effectiveness of the measures taken, which have cost the Community approximately ECU 0.8 billion over the period 1993-1997, and which, if we include the contribution made by the Member States, totalled around ECU 1.8 billion in all. Only a short time has passed since the creation of the scheme, so I understand that it has not yet been possible to give an overall evaluation. As rapporteur for the Committee on Agriculture and Rural Development in this matter, however, I am asking for a proper evaluation to be made on the implementation and viability of the scheme. In my opinion, the Court of Auditors should submit a report to Parliament of the costs and benefits arising from the Council Regulation so that we can get a comprehensive picture of the viability of a scheme that has paid out billions of ecus in the European Union. In addition, a comparative analysis should be made in particular of the possible advantages of the forestry regulation and Council Regulation (EEC) No 2078/92 relating to agri-environmental measures. My colleague, Mr Iversen, has produced an excellent report on the latter.
Perhaps the most noteworthy feature of the scheme is its uneven distribution of aid. Member States are obliged to observe the regulation within the framework of the principle of subsidiarity, but they apply it according to their own priorities. In practice the regulation has had a significant effect in four Member States: Spain, the United Kingdom, Ireland and Portugal, which account for 81 % of the total EU hectarage quoted, or approximately 500 000 hectares. During the implementation period, the total area covered by the whole of the EU forest improvement programme was around 185 000 hectares, and 7 312 kilometres of lumber truck track were constructed. It would seem that Member States have applied the regulation according to their own forestry and environmental policies, without paying attention to the original purpose of the regulation or its policy on agriculture.
It seems odd that the Commission should have wished to produce this activity report at such an early stage and with insufficient information. Most Member States did not approve the scheme until 1994. Furthermore, I found the figures given in the activity report to be incomplete or even wrong while I was drafting the report for the Committee on Agriculture and Rural Development, mainly perhaps because of the delay in the implementation of the regulation. This, however, is not an indication that the costs of the scheme were any less than was believed, but that generally the scheme had not worked and does not work as programmed. I believe we are entitled to enquire whether the action the regulation calls for should continue in the way it now does, as the desired aims, with few exceptions, have not been achieved. We must return to this issue again when discussions are held on the legislative proposals for Agenda 2000.
The European Parliament adopted a resolution on forest strategy in the Community in January 1997, which states that forest policy is not mentioned in the Treaty of Rome and therefore does not fall within the jurisdiction of the Community. I would like to remind everyone of this important fact. I believe that in the future agriculture has to operate primarily according to the dictates of the market economy and that there should not be any new aid schemes. There is a heated debate going on at this very moment at EU level on a possible forestry strategy and the different systems of certification there are with forests. In this debate we have to keep our feet firmly on the ground and face facts, and not join the environment organisations in calling for finance mechanisms.
Madam President, I wish to say first of all that this own-initiative report on a new strategy for mountain regions in Europe goes back quite a long way and picks up on previous work which clearly needed updating. It also goes back a long way as far as this term of Parliament is concerned. I would recall that the Committee on Agriculture and Rural Development held a hearing on mountain regions, and in particular on hill farming, on 27 January 1997. Since then, Parliament's Directorate-General for Research has produced an extremely useful update study. This is a very recent document, published less than a month ago, for which I should like to thank all those concerned. I am holding up this volume now, and as you can see it is an extremely weighty one: it is most enlightening for anyone wanting to find out about Europe's mountain regions, and not only in respect of agriculture. Lastly, another major incentive was the attention devoted to this matter, and the studies produced literally in the last few days, by the Economic and Social Committee and the Committee of the Regions.
So we in the European Parliament were keen to make our own contribution to this range of analyses, and above all proposals, geared to putting some order into measures in favour of mountain regions. Here we should be careful to avoid any misunderstanding, since mountain regions form part of what are generally known as disadvantaged or less-favoured regions of the European Union. But I shall return to this matter when I comment briefly on the amendments which have been tabled.
This study - and indeed this initiative - starts from the premise that mountain regions account for 30 % of the territory of the EU and 20 % of its usable agricultural area, a sizeable proportion where life is extremely difficult, moreover. I would just remind you of some of the reasons why: altitude, first and foremost, gradients which make it hard to use mechanised farming methods, land fragmentation, poor soil fertility, depopulation and the ageing of the resident population, difficulties for communications and transport, remoteness from centres of habitation, constant environmental risks - making it difficult to plan for the future - and the need for basic infrastructures, roads, schools and general services.
Mountain regions have a cross-cutting role which not only affects those who live in them: environmental protection and land management, hydrogeological monitoring, the promotion of agri-tourism, improved utilisation of resources, stabilisation of low-lying areas - it is not a commonplace to say that, in many instances, city defences lie in mountain regions - and also, where appropriate, cross-border cooperation and the management of forestry and grazing activities.
These considerations give rise to certain proposals, not to say pointers for reform, which in general terms lie within two spheres of prime concern to the European institutions as a whole: the first is safeguarding jobs - given that we have undertaken to create new employment, let us try not to lose existing jobs - and the second is environmental protection, a commitment which underpins all the reforms. But if this approach is to succeed, it must above all be global, integrated, coherent and sustained, not based on one-off measures. As I indicated earlier, the European Union has already adopted a strategy for lessfavoured areas, which include not only mountain regions but also Arctic areas and coastal areas threatened by desertification.
This own-initiative report paves the way to two other possible in-depth studies, attesting to the fact that the legislator's job is to design a broad avenue, from which pathways branch off into the real heart of the matter. Mountain regions are one aspect of the matter; Arctic areas are another, and are the subject of an own-initiative report to be presented very shortly by Mrs Anttila. At some future date, perhaps during the next parliamentary term, someone might turn their attention to coastal areas threatened by desertification. Thus it is quite unnecessary to address ourselves to the issue in its entirety on every occasion: that would be a retrograde step, a pretext for more solemn declarations of principle and sweeping proposals, but without indicating in practical terms and in detail how to get to the very heart of the matter and produce tangible measures.
So, what tangible measures do we mean? I shall briefly mention a few of them. First and foremost, an integrated approach is required. The rural population should be encouraged to stay on the land by granting them fixed - not unpredictable - additional income for ecological and social services over and above what must remain their main activity, namely farming. The main regulations having an impact on mountain areas should be published in a single volume, thereby creating an EU mountain code. Seminars should be held to explore the issues in greater detail, the Commission should draw up a communication for the Council on EU mountain regions, and on that basis a Community action plan for mountain areas should be produced. Lessons could be drawn from pilot projects under the TERRA and LEADER programmes, and a whole series of other initiatives is required. They can be examined in detail by Commissioner Fischler, to whom I - as rapporteur - now hand over this study, so that it may be taken into account when charting the new course of rural development in the context of Agenda 2000.
Madam President, our group welcomes these two Commission reports on Regulations 2087 and 2080. Mr Otila said that both reports were drawn up too hastily; I fear that the opposite is true, and that they have come along rather late in the day. The regulations on the CAP accompanying measures date back to 1992; now, in 1998 and six years on, this is our first across-the-board assessment of these measures. I think that such innovative initiatives, which were so full of significance when they were first presented, would benefit from more regular monitoring, bearing in mind that this is a fastchanging area, in constant need of updating and revision.
As Mr Iversen said, the problem is the lack of critical assessments of the effectiveness of these measures: this loophole must be closed, and such assessments must be made public. We must have all the necessary information on how these substantial financial resources have been used, not least because we must now start to look at new proposals. I am sure that those who advocate the greening of the CAP need very sound facts and arguments, because many people object to a renewal along environmentalist lines of traditionally market-oriented policies.
I would encourage the Commissioner to proceed on the basis of these initial experiences. The new regulation on rural development does include the actions contained in Regulations 2078 and 2080, and yet we have three areas of doubt. Firstly, as Mr Iversen says in his report, the financial allocation for the new accompanying measures is still somewhat meagre. In certain circumstances, the compensation paid will probably be too limited to meet the need, which is why we should perhaps consider cofinancing these measures at differential rates. Secondly, Regulation 2080 is still overshadowed by the ambiguity concerning Community actions relating to forestry per se - it is true that the Community has no direct competence here, but we said in the Thomas report that a whole series of measures could be introduced at Community level - and compensatory allowances for non-food production, for example that of timber. I believe that this reminds the Commission of the need to present specific proposals on forestry policy. Thirdly, the new Agenda 2000 proposals provide for cross-compliance which is left rather too much to the Member States' discretion. Subsidiarity is all very well, but should not be taken to such lengths. The track record of Regulations 2078 and 2080 should be assessed, maintaining some common rules which leave scope for independent initiative by the Member States.
Turning to mountain regions, I should like to compliment Mr Santini: his report paints a picture of mountain regions which is more than just a postcard view, and which we now need more than ever before.
Many points are set out, and I would merely add that these initiatives should not be taken at Community level alone. Indeed, I always fear that we expect rather too much of the Community. They must be carried out in tandem by the Member States and regions, because the new thinking behind the CAP is to give the regions greater freedom of planning within their own confines, taking account of all the areas which have physical and natural handicaps and therefore need special help and consideration.
Madam President, Commissioner Fischler, the agricultural environment programmes of the European Union have met with widely varying responses from one Member State to another. A scientific analysis conducted in Germany to assess the approval rating of the EU agricultural environment programmes highlights this very clearly. In your home country, Commissioner, 86 % of farmers welcome such programmes. The acceptance rate in Germany stands at 30 %, while the figure for France is 17 %.
Three years after the entry into force of this environmental regulation, the Commission has now presented the European Parliament and the Council with an assessment of the way in which the regulation has been applied. The rapporteur, Mr Iversen, on whose report my remarks are chiefly based, has generally tended to adopt a somewhat critical tone, to my mind, in his report. He points to weaknesses in the aims of the regulation, which he feels should be more stringently defined, as well as calling for clearer details of the quantitative improvements to be achieved by farmers when they implement the programmes. One of his demands is that the agricultural environment programmes should be far more strongly result-oriented. This may mean that further increases in grants and incentives will be needed in particular sectors, and perhaps a little more democracy too.
At the present time, there are ceilings on the grants that can be cofinanced from Community funds. However, it may be necessary to adjust these ceilings in accordance with actual requirements. In my view, Member States which developed and implemented their own agricultural environment programmes even before the reform of the common agricultural policy have a certain advantage in terms of experience. The main reason for the varying acceptance levels of agricultural environment programmes in the EU is not a lack of willingness among some farmers to take part in the programmes, but rather the financial priority and organisational resources that the Member States feel able to assign to the creation and planning of such programmes.
In my home region, the farmers already have quite some experience of these things. There was undoubtedly a great deal of resistance to begin with, but I believe that the subject has now been aired as thoroughly as possible. The greatest quantities of newly formed groundwater have been found under farmland. Who has ever mentioned that? In areas where the whole countryside is under cultivation, the production of drinking water is another major contribution of the farming community, alongside the other contributions - food production and care and conservation of the agricultural landscape - that we never tire of citing. That is why I believe it makes sense for us to deal jointly with these reports on forest and mountain regions in terms of these factors too. For these important reasons, I too am committed to ensuring that agricultural activity is maintained in naturally disadvantaged regions as well as in good farming areas. To that end, transfer payments are necessary and warranted.
In conclusion, may I say that one of the aims of the agricultural environment programmes is to strengthen the farming economy, with its wealth of useful functions, in peripheral areas too. In that respect, Regulation No 2078/92 makes a very important contribution to the stabilisation of rural areas.
Madam President, Commissioner, congratulations to my colleague on an excellent report. Agreements under measures contained in the CAP reform have been signed with only 17 % of all EU farms, and environmental aid is only going to five countries. The scheme must be made more attractive, such as by making it a condition for receiving aid. Environmental aid in the future can also be used to lessen the burden production places on the environment. Environmental protection and sustained development are becoming ever more important to consumers when they choose the food they buy. Sound principles are required for Europe's agricultural production if we are to achieve a sustainable base for high-quality European food, as Mr Mulder states in his report on food quality. The European Union will only succeed in the global food market in the area of high-quality produce.
Mr Otila's report shows that the afforestation scheme has not worked out as expected. When Finland and Sweden joined the Union the northern coniferous zone became a brand new part of the area. Sustainable use of the forests, and their reform, have been the backbone of our economy for decades. As Mr Otila said, forestry in the future must operate according to the principle of the free market. Community policy must be responsible for coordination in order to produce benefits and added value for the sustained use and exploitation of forests in the EU area. EU action is needed to ensure, for example, that WTO negotiations cover the free access of the timber industry's products to global markets. The Union must also define the criteria for sustainable forest maintenance and reform for forestry products in the EU area, as only then can we prevent the introduction of certification that would increase the power of environmental organisations which are biased. Certification schemes are being developed all the time by Member States, and that is why we need an umbrella scheme at EU level to cover the individual systems. Proposals on this have already been put to you, Commissioner, and I would like to ask you this: when will you come up with a proposal for such an umbrella scheme?
Mr Santini's report deals comprehensively with the special problems of mountain areas. I can see that mountain areas and the Arctic region have very many problems in common with agriculture: a short growing season, vast distances, a sparse population, difficult growing conditions, and so on. The European Union can function in a sustainable way only by acknowledging differences, and taking greater notice of the different needs of the regions. I believe these reports now under discussion will be an excellent opportunity to give more weight to the whole question of differing needs in the regions, which undeniably exist in the vast area of the Union, and the report on mountain areas covers this in detail.
Madam President, Commissioner, I have been given a mountain of minutes but I do not want to reach the very summit because I do not want to tire everyone else out if I climb that high. Nevertheless, I am going to be speaking about three reports: the Iversen, Otila and Santini reports.
The Iversen report, of course, reveals extensive knowledge, especially of those agricultural areas with the luxury of being able to carry out more intensive forms of agriculture. That is not the case in my country, or in Greece, where in certain areas it is impossible to carry out intensive farming even if you wanted to - unless you want to set up industrial pig farms. There are, however, environmental differences and huge environment-related differences between the various countries. How can all of that be assessed? By means of studies and asking university institutes and others to assess the situation as a whole.
There is no doubt some countries cannot combine development with environmental protection. In others development only harms the environment. So who can decide? That problem will not go away. Is some bureaucrat always going to decide what is good farming practice for me? Of course, I do agree with Mr Fantuzzi when he says that we must have general rules for Europe as a whole.
As for the Otila report it deals with an extremely useful aid measure. We all know that this is not enough to solve the forestry problem in Europe but it can, at least in countries like mine, withdraw certain marginal areas from production. But a study must be carried out into this, too: to see which varieties are planted in poor areas, whether those varieties will be of any economic value in the future and who should take decisions about those varieties in conjunction with the farmers themselves or about which marginal areas should be withdrawn from production. Who actually decides? Money is needed and we must assess what has been done in each country. I am completely against the notion of taking under-used funding away from one country and giving it to another country that makes better use of it, because I feel that the Commission should also play an educative role and work in conjunction with the national governments.
As far as my friend Mr Santini's report is concerned I have to say that Mr Santini is more Tyrolean than Italian. There is no doubt that he is much closer to Commissioner Fischler's land of yodelling than he is to the country of Italian ballads. That is why he has produced a report for the mountains - not for the Tyrol but for the Italian mountains that are an extension of the Tyrol. I know the poor mountains, the dry mountains, snowless mountains, mountains where farmers cannot double up as skiing instructors.
That is why, out of my friendship for him and my great respect for his work in the European Parliament, I proposed that he should also look at mountains in arid and semi-arid areas. I succeeded in tabling some amendments and he kindly took them on board. Of course, in a previous parliamentary term, Mr Görlach drafted a report on the arid and semi-arid areas. But I think that they should be paid more attention because, as a rule, science pays attention to the rich areas because it is paid to do so. Science does not pay any attention to the poor areas because they do not have any money to pay for it. That is why I would call on the Commission to think about much more comprehensive studies of the real situation in Europe. I have now reached the top of the mountain and I do not want to go any higher. I shall stop there even though I have one more minute to go - but I did not want to bore you all stiff.
Madam President, Commissioner, I believe that the three reports that have been presented to us are particularly important when considering the Union's policies. In fact, they question which agricultural and forestry policies would be more ecological and would ensure the best use of land, as well as the maintenance and development of human activities.
These issues are major concerns for our societies. They came to be of such concern through the rejection of productivity-based policies that weakened the quality of production and of the environment, led to job losses and to desertification in fragile areas. Every effort should be made to allow these alternative policies to succeed, but this is not the verdict handed down by our rapporteurs, in spite of the lack of information from the Commission. In fact, they note that the objectives have not been achieved. The decline in agricultural activity has often transformed agricultural areas into fallow land and wild forests, which are not valued and are extremely prone to fires, particularly in southern Europe. Difficult and mountainous regions continue to see their populations drift away. Areas of intensive production that threatens the environment have not been affected by the agri-environmental measures. This failure is the result of a CAP that put agricultural and forestry produce at the mercy of a market that tramples on prices and on human beings.
Alternative policies do exist. Both the Cunha report, which was adopted by this House, and the basic law on French agriculture, call for a reform of the CAP that would use public funds to develop high-quality production that encourages land use, that respects the environment and that develops employment. In difficult mountain areas, prices and premiums should guarantee a reasonable revenue for small production structures. In all areas, premiums should have a fixed upper limit per operation in order to slow down the productivity race and to finance production contracts that work towards quality, employment and environmental protection.
In the largest cultivated forest in the Union, in the south-west of France, as in Mediterranean forests, implementing new resin production techniques could bring people back to the now deserted areas. These are only three specific projects that reflect the spirit of a policy that would allow the financial resources committed by the Union to be used to meet the needs of our society.
Madam President, thank you for the ten minutes. I already had one from my honourable colleague, so that makes eleven. I shall begin with my own three minutes.
First point: We must remind ourselves clearly of the aim of these accompanying measures under Regulations 2078 and 2080. Mr Fischler, you were not yet the Commissioner at that time, and Austria was not yet in the EU. The aim was not to create an innovation programme, but rather, as the term 'accompanying measures' suggests, to establish mechanisms to accompany price reductions. These reductions had not been properly implemented and, as a result, certain farming activities outside the high-performance areas had been pushed to the brink of unprofitability. The intention was to compensate for this, which is why Regulation 2080 gives farmers the opportunity to afforest land that has been taken out of production. That was the aim behind these environmental measures.
The fact that it has now developed into an innovation programme - and this is my second point, Mr Fischler - has nothing to do with its aims, but rather with the way it has been used by interested parties. Austria is a good example. The Austrians joined when the scheme was already operational and soon began to use the special production methods dictated by these environmental requirements as a cachet of quality for marketing purposes. The same applies to the organic farmers, some of whom are not even based in less-favoured areas, who have also joined this scheme and have been able to live with these rather small compensatory payments because the environmental tag has secured higher prices for their produce. It says here in Mr Iversen's report that the farmers and regional authorities in the more favoured areas have not otherwise availed themselves of this scheme, but that is precisely because these measures and the payments granted for them would not have compensated for the loss of earnings in these areas. So it was an accompanying programme, and the interested parties have turned it into an innovation programme.
My third point concerns the funding issue. This scheme, of course, came under the heading of compulsory expenditure. I recently spoke to the Basque Agricultural Minister. He had visited Austria and was quite astonished to discover how much Austria obtains under this scheme. And so I asked him why the Basques had not been doing the same over the past few years. It was a notifiable Commission programme. Measures would have had to be paid for, because it was a compulsory scheme and was covered by the guarantee section of the EAGGF. In this way these funds could have been increased, we should have had a higher budget today, and there would have been no need for us to press for this increase.
My final point relates to the future of this programme. Here I agree with you. This programme must be incorporated into the second pillar, and the way to do this is to take what has actually been done, to take this scheme that was launched as an environmental programme and turned into an innovation and marketing programme for special organic produce, and to combine it all with a structural programme for the integrated development of rural areas. So I am in agreement with you here. What I do not agree with, of course, is that you as a Commissioner are making the mistake of...
(The President cut the speaker off)
Madam President, ladies and gentlemen, Commissioner, we should set this debate back in the general context of the reform of the CAP. Existing regulations on agri-environmental and afforestation measures should be made top-level priority in this area. In so far as it is true that in 1992 these regulations represented real attempts to better incorporate less production-orientated attitudes, it is also worrying to see today that they have had mixed, even negative, results.
With Agenda 2000, a fundamental reform is necessary to improve food safety, particularly in meats. With animal nutrition lacking 70 % protein, the European Union is still running the risk of possible international embargoes. At the same time, a growing number of farmers are becoming involved in new high-quality production, land-based production, which shows more respect for the environment and which promotes regional markets and areas rather than producing vast quantities for export. There is also a need for some basic questions to be asked so that agricultural jobs, food safety, the quality of production and the protection of the rural environment remain at the heart of the reform of the CAP.
We should no longer settle for accompanying measures, which are often no more than a scanty cover-up for an agricultural policy geared towards productivity, the constant reduction of prices, deregulation and the world market. The CAP must incorporate both economic and social considerations as well as aspects relating to the environment and rural land-use planning in the Union.
Yes, Mr Iversen, you are indeed right to regret the fact that the Commission has decided to merely provide a summary, and not move on to a true assessment. The Commission did not wish to draw the operational conclusions that are necessary for the future. Agri-environmental measures could not be reduced to mere supplementary income for farmers. Making European agricultural producers sell their produce at a price that is below production costs does not create sustainable development.
Rather than increase the number of environmental constraints imposed on farmers, let us include proportional aid in the specifications for payment conditions from the outset. Society would derive health, social and environmental advantages from a revitalised agricultural industry with, for example, special measures for mountainous regions, as Mr Santini suggests, or even for less-favoured areas. As for industrial-type operations, which often cause pollution, let us steer them towards the 'polluter pays' type systems, with environmental conditions and an upper limit for aid.
Lastly, the same, rather worryingly, applies to the relative failure of forestry aid schemes in agriculture. As it was very unevenly applied depending on the country, there was no real effect in terms of rural development, even if it did achieve its goals in terms of land use and decreasing the amount of cultivated land. A simple European forestry strategy would be sufficient to encourage us to produce wood in Europe in a sustainable manner and to reject imports from tropical or boreal forests that often come from felled areas.
We must, of course, fight for a substantial increase in financial resources, but we need the European Union to demonstrate a true political will in order to ensure the success and widespread adoption of these measures.
Madam President, the promotion of more environmentally-friendly farming is not easy. It becomes even more difficult when profit margins are in question. It takes extra money to develop into new areas of production because of the cost of new buildings. So we have to be realistic and sensible in what we hope ultimately to achieve.
It is also very clear that if there is an opt-out clause then many national governments will not make available the matching funding, with the result that the proposal is not put into effect. This is the real problem that will have to be remedied when we look at the reform package. We are in danger, I believe, of creating a very uneven playing field. We must ensure this does not happen within the European Union.
Mr Santini's report - which I welcome - focuses on mountain areas. That is fine. I do not have any problem with that. But it strikes me that these mountain areas are very similar to the less-favoured areas. Parliament and its committees seem to be developing new ways of getting support into areas like the islands, peripheral regions and mountain areas now, but we could be in danger of spreading ourselves too thinly and not really helping them. Surely the general structures that are provided should be able to handle this.
Action for the peripheral regions must be more broadly based. The future of the less-favoured areas is extremely bleak at the moment, with a serious drop in income. That is what we have to address and that is where we have to target our proposals in the future.
Thank you. We shall now suspend the joint debate, which will be resumed after the votes.
VOTES
Madam President, I have the honour to be the spokesman for the five groups which have drawn up this resolution, namely the Socialists, the Greens, the GUE and ARE Groups and, of course, the Liberals. I would like to inform you that these groups support only two amendments tabled by the PPE Group, Amendments Nos 5 and 8, and we will support the latter only on condition that this new text becomes paragraph 2.
Madam President, I would like to make a reference to the Rules of Procedure pursuant to Rule 102, as the amendments relating to this resolution are not available in French. I am quite happy to say that I would willingly vote in favour of this resolution but I believe it is absolutely impossible to express an opinion when the amendments are not available in all languages. I waited for 10 minutes where the documents were being distributed. I was told there were no amendments left in French, that it was impossible to find any and I was advised to wait. I waited as long as I was supposed to and stopped waiting when I came into this sitting. Therefore, we do not have the amendments available in one of the languages in use in the European Union.
Madam President, together with Mr Dupuis and others, I signed a number of amendments calling for action to be taken against numerous other dictators and ex-dictators. I cannot find any of these amendments in our documentation, and now I hear that the administration has declared them inadmissible, as it were. Let me ask you this: since when has the administration had the power to decide which dictators and ex-dictators we may and may not pursue?
You are labouring under a misapprehension, Mr Posselt. The administration does not decide whether or not an amendment is admissible, but the President himself. In this context, we are dealing only with the arrest of General Pinochet, and nothing else. Consequently, all the amendments which go beyond that subject are inadmissible. The authors have also been informed of this in writing, to the best of my belief.
Madam President, I never questioned the existence of a French version of the amendments. I simply said that this version was not available. But thanks to the goodwill of one of our colleagues who has now become an usher as well, I received the document in French after I had taken the floor.
I am delighted by this. But, besides all this, I question the reasons why we are deciding, and I wonder on what authority we are deciding, that the amendments relating to certain dictators are admissible, whereas amendments relating to other dictators are not.
(Applause)
You may table as many motions for resolutions as you wish, but this time we are dealing only with a single person, and nothing else.
Madam President, I accept Mr Bertens' proposal but, when we vote on this text, I would like to table an oral amendment, which I am sure will be accepted by the Socialist Group and, therefore, I would ask you to allow me to state it now.
Before the vote on Amendment No 8
Madam President, when we make mention here of our commitment to the principle of universal justice and, consequently, call on the competent authorities to interpret it in accordance with the principles of the Treaty on European Union, I would like to add after 'competent authorities' the words 'in particular those of Spain and the United Kingdom', which are the authorities involved in this matter.
I am sure that the Socialist Group will understand, since it is entirely logical, that both the Spanish judicial and government authorities - the latter having the authority to convey the judges' request - and the British authorities - which have the authority to grant extradition - are those involved in this case and, consequently, will accept this obvious reference to them.
(Parliament adopted the resolution)
That was recital G. We asked for a separate vote on each part. May I question Mr Chichester on one point? It may be that something has been mistranslated here, but the German version says that the radioactive waste which is currently produced is principally medical waste. That, of course, is entirely wrong from a factual and a technical point of view. If it has been mistranslated, fair enough, but if not, we shall naturally have to delete the reference to 'principally medical waste', because that is not true; it is nonsense, as everyone knows!
Madam President, this was an amendment which was originally introduced by the Green Group at the committee stage so I do not know what they are on about now. Surely, we have not quite reached the vote. We are having a separate vote on the three parts of Consideration G, so why do we not just vote?
(Parliament adopted the resolution)
Madam President, we are very pleased with the substance of this report, in which Mr Chichester gives a realistic and objective description and assessment of the problem. We were therefore happy to vote for the resolution.
The decommissioning of nuclear power stations is going to become an increasingly important industry in the future. The report rightly stresses the need to protect public health through prevention in all the activities associated with decommissioning.
Because of the huge range of differences inside and outside the Union, it is not feasible to harmonise decommissioning, and the responsibility therefore falls to the Member States and the power station operators. It is up to them to choose whether to go for direct, complete dismantling or staged decommissioning, and the cost of decommissioning should, of course, be included in the cost of the electricity produced.
Exchanges of knowledge and experience should be encouraged, as should research, education and information activities. Giving the general public clear information on why and how nuclear power stations are decommissioned also gives them greater insight into the problems associated with decommissioning and the storage of nuclear waste. However, there is one small criticism we would make about recital N: requiring social acceptance of decommissioning and the storage of nuclear waste as a condition for the future development of nuclear energy seems a little excessive, which is why we voted against it.
According to its title, this report should be dealing with decommissioning nuclear power stations, but it looks more like a defence of nuclear energy. I find that unacceptable. Nuclear power is not safe and should therefore be abandoned. The report ought to be focusing more on how decommissioning is to be organised and, fundamentally, on the technical measures required to ensure that it happens safely from the radiation point of view.
I am sorry that the majority of the House felt unable to support the important amendments tabled by the Green Group. Several EU Member States, including Sweden and Germany, have decided to begin decommissioning, but this is not mentioned in the text. I therefore voted against the whole report.
Representing a constituency in a region which has for many years played a leading role in the civil use of nuclear energy, I welcome the initiative of Mr Chichester in producing this report on the future of decommissioning nuclear plants.
Nuclear energy inspires both strong support and strong criticism. Here perhaps is a nuclear issue - how to retire nuclear plants safely as they reach the end of their useful life - which can unite us all!
I acknowledge the skills of nuclear energy workers such as the many people in the north-west of England who work in this sector and help the modern economy to function. I have faith in their ability to manage the decommissioning of old plants in the future, just as they have risen to the challenge of reprocessing spent fuel in the past.
I back the principle of this report that such work is best left to national authorities and the industry's expertise rather than the EU.
However, the report is also right to ask that, as in research, where the EU can play a useful role in decommissioning, its work should as a matter of course include the many Central and Eastern European nations whose communist-built nuclear plants need help to decommission safely.
That concludes voting time.
Agricultural production and the environment -Forestry measures - Mountain areas (continued)
We shall now continue with the joint debate that was interrupted earlier.
Madam President, in the context of agriculture and the environmental impact in different terrain, I have to say that all the arguments put by Mr Santini apply equally to less-favoured areas. Rural depopulation is a problem, particularly in my country of Wales. Young people - parents - are leaving the rural areas for the towns and their place is being taken by retired people or those who use rural areas as dormitories while their economic activity takes place in the town. This has disastrous effects. The economic vitality of youth is replaced by the recreation of the elderly. Schools and shops close and bus routes close down.
We have to devise new methods to keep young people in rural areas. We have to ensure affordable public services in all these rural areas. One way we can help is to find better methods of compensating rural inhabitants for the provision of environmental services. The Hill Livestock Compensatory Allowances should be used to compensate for natural handicaps and not to achieve environmental goals. Separate schemes to encourage intensive farming, like Tircymen in Wales, should be funded through separate agri-environmental schemes.
The identities of people in sparsely-populated areas must also be respected. We must not think of rural areas as the playground of visitors from the towns. We want the economic benefits of tourism, but we need investment in bread-winner jobs as well. We must always beware of the environmental impact of all development. But we must also evaluate the economic impact of all our environmental considerations.
Madam President, Commissioner, ladies and gentlemen, I speak from experience when I talk about this programme, because we have been working with this Regulation 2078 scheme on my farm since 1993. So what I tell you here is drawn from practice, and I should also like to deal with a number of areas in which we could perhaps make improvements.
In my own federal state of Baden-Württemberg, this programme has gained wide acceptance, but the level of regional cofinancing is very high at 50 %. Our regional government is groaning under this burden. It also maintains, and I can only agree, Mr Fischler, that it has far too little say in the scheme. Because it bears half the cost and is responsible for inspecting the scheme, it should have a greater say. I certainly wish to endorse that view. This is an opportunity to put subsidiarity into practice. The local authorities used to have more scope to decide how to implement the programme. The Commission, however, is always imposing new requirements and more red tape, and in particular its new authorisation policy is tending to focus far more sharply on nature conservation and less sharply on the management of poor farmland.
Commissioner, I am sure you will agree with me when I say that the Black Forest and our central German upland farms with their typically high proportion of grassland should be preserved and should not be altered. You will also agree with me when I say that extensive farming is far cheaper than the management of industrial land. That is why we should support it. Farmers participating in the scheme must commit themselves for five years. Apart from anything else, this will provide a sound planning basis. In our part of the world, however, there are farmers who have a great many leased fields and have no influence over the fluctuation of these leased fields. That is why there should be some scope for local adjustments to improve the effectiveness of the scheme.
The farmers in our region fulfil certain prior conditions, which nobody has mentioned. They refrain from second cuts and from late fertilising, because these restraints really protect the countryside and safeguard groundwater. Above all, we forego maximum yields, and we hoe our maize. That costs more, and it means that we dispense with plant protection. That is what I really call environmentally friendly farming, but it is not taken to extremes.
Let me mention four more points. Regulation No 2078/92 has proved its worth. Greater regional flexibility should lead to wider acceptance of the scheme, and its benefits must be recognisable at the local level. Secondly, the Commission's restrictive authorisation practice tends to neglect the important role of extensive farming as a means of caring for and preserving the agricultural landscape. Thirdly, in some areas of farming, more flexible rules of application should be devised, with a view to promoting regional adaptations. Agri-environmental measures should not exclude statutory environmental requirements. Fourthly - and this is very important, Commissioner - the strict limitation of grant income to 20 % of total earnings, as imposed by Regulation No 746/96, reduces the level of acceptance of some measures. Greater flexibility would therefore be welcomed.
Thank you very much, Madam President, for your indulgence; I did continue beyond my allotted time, but I just know so much about this matter and want to impart that knowledge, at least to the Commissioner!
Madam President, Commissioner, it is absolutely vital to discuss the Commission's report on forestry measures promoted as an alternative use of agricultural land, before taking a decision on the proposal for a significant increase in afforestation aid as part of rural development policy under Agenda 2000.
The rapporteur, Jyrki Otila, is absolutely right when he says that the Commission has failed to address the essential question of whether the objective of reducing agricultural production has been achieved with the enormous amounts of aid spent. At the end of the day, what we require is a comprehensive, detailed report on the cost-benefit ratio of the afforestation programme, the actual amount of money spent and how it was allocated, and giving an in-depth survey of the impact on the environment. The vague and weak aspects of the scheme have to be put right before aid policy is extended in any way. I genuinely hope that the Commission will now give a clearer response to the questions posed than it did, for example, in the reply I received a couple of weeks ago to a written question of mine on the evaluation of forestry aid.
In the explanatory statement of his report the rapporteur refers many times to Parliament's proposal on forestry strategy. Parliament's proposal emphasises that forestry must continue to operate according to market forces, without aid that would distort competition, and primarily under State guidance. The added value of the role of the EU in forestry policy has to be strictly limited to action that supports the multi-functional use of forests and economic exploitation in accordance with sustainable development. For example, there could be support for the certification of European holdings engaged in forestry that promote the use of wood, as an alternative to the FSC scheme, which strives for monopoly status.
Madam President, the Community has no common forestry policy, not only because none is mentioned either in the founding Treaties nor in their later revised versions, but also because practical experience over 30 years proves as much. The Community - its institutional bodies - always comes up with improvised and random measures, trying to patch up the deficiencies. In my view this Community policy on forests and forestry is responsible for the destruction of our forests. Tens of thousands of hectares are destroyed every year throughout the European Union, especially in southern areas and more disastrously still in Greece.
The Otila report, which attempts to address the issue, adopts a similar view, Madam President, but negatively so because it says that reforestation is an alternative use for agricultural land. In other words, reforestation should spread to areas used for growing crops. This is sheer hypocrisy because thousands of hectares are still awaiting reforestation in vain, and now we want reforestation in areas where the land can be cultivated!
Unless we decide to adopt an organised forestry policy with the necessary resources for the research, science and technology needed to prevent and combat fires, what we are debating today is only so much hot air and there will be very painful economic, social and ecological disasters. Disasters which may prove to be totally overwhelming.
Thank you, Mr Santini, for a very good report. Mountains cover one quarter of the EU's surface area. Soil quality is poor in these areas, and very few people live there. In Sweden, the figure is a mere five inhabitants per square kilometre. Holdings are small, with a mixture of farming and forestry activities to make ends meet. Often, people farm only part-time, because they cannot earn a living from the land alone. The migration rate away from such regions is high. There are many elderly people, and the young move away to escape the tough living conditions. Not to mention the climate - winter lasts seven months in Scandinavia; it is dark for four months of the year, and vegetation survives a bare 160 days. Yet these environments are unique, with rich biological diversity. The agriculture that does exist is environmentally friendly, the natural world is full of variety, there is a strong culture and much else besides.
We have to acknowledge that mountain farmers cannot compete with those in flatter places. Specially designed and flexible measures are required, and account needs to be taken of the real circumstances in mountainous districts, which are so different from other areas in which agriculture is practised.
Madam President, Commissioner, the promotion of farming methods which are not harmful to the environment, nature or the countryside deserves serious attention. The Union's agri-environmental measures can provide an incentive here. Agreements had been concluded with 17 % of the Member States' holdings by halfway through the 1997 budget year, and the scheme has grown into a major policy field within the CAP.
The Commission report indicates that the scheme is facing a number of teething problems. Spending has been far less than estimated, partly because the programmes started late, and a number of Member States are making little, if any, use of the scheme, which is worrying. We need to analyse the reasons for this, and in particular to find out whether the fact that the Member States themselves also have to provide funding has anything to do with it. I feel it is important to find out about this, especially in view of the possibility currently being mooted of introducing cofinancing for income support as well.
The Commission report unfortunately does not analyse the beneficial effects of the agri-environmental measures on the environment and the countryside. If, as the rapporteur suspects, agricultural activities are being subsidised which should not be receiving subsidies, then the scheme needs to be reviewed. I would therefore urge the Commission to produce a detailed evaluation report as soon as possible, and certainly before any final decision is taken on a new programme. The agrienvironmental subsidies must not be allowed to become a form of disguised income support, and I feel it is extremely important here to clarify the requirements in the regulation and to monitor compliance more closely.
A report on the effects of the agri-environmental measures is also needed for the forthcoming WTO negotiations. The Union must be able to prove that the subsidies bring advantages for the environment, so that they can stay in the 'green box'. So there is every reason to ensure that the fullest possible use is made of these subsidies in restoring the environment and the countryside.
Madam President, it is probably appropriate today that we have a group of visitors in the gallery from the lovely country of Scotland, which is our key forestry area in the United Kingdom.
I would just like to put a tiny question mark against Mr Otila's report, and that is that we always take it for granted that we want more trees. I have trees in my garden, I have planted trees in my garden and I like to see trees when I am driving around. I would like to ask the simple question: are we really certain that we will need those trees in the future for the production of wood?
It is quite obvious in my constituency of Shropshire and Herefordshire that, at the moment, our wood industry is under tremendous pressure. In fact some people responsible for saw mills say that it is the worst situation they have experienced in 45 years in the industry. The market for British wood - and only a tiny part of the British market is actually supplied from within the UK - has actually contracted by some 25 %. In southern England eight saw mills have closed in the last three months. There is real concern for the future of our wood industry. It seems that part of the problem arises as a result of the raising of the Iron Curtain. It seems that the former Soviet Union is dumping wood at ridiculously low prices simply to get foreign exchange.
I would like to say yes, by all means let us plant more trees but let us at least have some concrete idea as to whether in the future there will be a market for the wood produced. At some point in the future it might be necessary to place a moratorium on trees under this scheme being put on to the market so that we do not in the future damage the wood industry. Perhaps we need an import levy from non-EC countries to ensure that we protect our own market.
I am concerned that we are following this path and are in danger of overproducing, and I would certainly like to hear the Commissioner's response to that point. This might be the very first time that anybody has stood up and questioned whether we should plant more trees. In the light of current circumstances, faced by at least the British wood industry and wood industries in other parts of the EU, it is a question we need to ask.
Madam President, I want to welcome all three reports and say that these schemes are all complementary to the overall goals of agricultural policy. The environmental scheme serves the purpose - as I believe it should - of providing supplementary income in regions where incomes are so low people would move out in greater numbers if that scheme did not exist.
It serves a purpose in relation to tourism, in helping to make the countryside more attractive, and from my experience of the scheme, it is certainly beginning to take effect. It was slow to start, as Mr Iverson pointed out, at any rate in Ireland, but this was because we did not have enough training or experience and we needed to get people who could advise farmers. The scheme has taken off and is beginning to have a remarkable effect on the countryside. It also has an effect on farm income.
I am not one of those people who believe that we ought to direct our resources towards producing organic food. I do not believe that organic food is automatically healthier and better than food produced in more intensive situations. I do not believe that it necessarily improves the general environment to reduce everything to the organic levels that we had in the past. I remember the time when nearly all farming was organic. It was not a pleasant world - there were more hungry people around then than there are today. If, for instance, you plough a hectare of land to get four tonnes of wheat, then that is more environmentally-friendly than if you plough four hectares of land to get four tonnes of wheat. We should not automatically assume that, because we use more energy, use tractors and have more erosion in intensive agriculture, it is less environmentally-friendly. If you extrapolate from the Dutch example, you only need an area the size of France, Holland and Belgium to feed all the people of Europe and therefore you have all the rest of Europe for environmental purposes. I am not suggesting it should be done that way, but it is not necessarily dangerous or bad for the environment.
As regards afforestation, some aspects of afforestation are popular with rural dwellers. In Ireland we lamented the loss of our forests 200 years ago, and today farmers resist afforestation as some sort of evil. Nevertheless the forestry scheme that has been introduced by the Commission has encouraged forestry in the farming sector and has improved - and will continue to improve - the environment, as well as helping to reduce surpluses in all parts of the Community.
Madam President, the package of three agri-environmental reports under discussion is an extremely interesting one. I wish to thank the rapporteurs for their thoroughness. For now, I only want to refer to Mr Otila's report on forests and woodland.
The word 'forest' carries with it different images in different parts of the European Union. In Finland and Sweden the forest is the normal natural environment. Cultivated fields just appear as odd patches in the midst of the forest. The forest is also a very valuable renewable resource. Rural regions that remain uncultivated become afforested naturally, which is also the case with areas of woodland that have been cut down or burnt. In central Europe the forests are mainly recreation areas and parks, where people can interact with the countryside. The forests of the Mediterranean region are a key factor in protecting the landscape and nature in general. Forests help prevent soil erosion, they make for more evenly occurring precipitation and regulate its effect, and they improve the climate.
For these reasons, forest maintenance varies from country to country. It is influenced by ecological, social and economical factors, which is also why forestry policy differs from country to country. The basic aims, philosophy and methods cannot be the same, so forestry policy cannot be harmonised, because different conditions call for different policies. This may also be the main reason why the Treaty of Rome does not bring forestry policy under the jurisdiction of the EU.
For all these reasons I cannot agree with paragraph 8 of Mr Otila's report, which advocates efforts to harmonise national forestry policies, but I support his Amendment No 3 in the same way as I support his other amendments. Joint development of the forestry sector must be promoted, but if it were part of Community policy the sector would be subject to much bureaucracy and would be a shambles as far as funding is concerned.
Madam President, I have read Mr Otila's report and what he says in it has made me very worried.
My first concern is that this regulation seems to enjoy varying and rather disappointing degrees of success in different countries, as I think is only natural given that it was designed to reduce agricultural production and to use the development of forests as a vehicle for doing so. In other words, it was the main vehicle for increasing the incomes of certain farmers. In that sense, I think that its success was limited from the start so far as forests and their development in the European Union are concerned.
My second point is that it is a pity the European Union does not have a forestry policy and unfortunately, in the absence of an EU policy, there are countries such as Greece whose forests are being devastated and which also have no forestry policy. The last speaker said that situations vary. Of course they do. But, for example, the EU has a policy on islands. The United Kingdom is an island, Ireland is an island, and so is my small island in the Aegean. This does not mean that the same policy will apply to all islands. And it is a serious omission, especially when Mediterranean forests are now being destroyed and the environment of half of Europe is being degraded, with consequences for tourism, civilisation, and the development of Europe itself.
In that sense, I cannot agree with Mr Otila's report, and in particular paragraph 8 in which he seems to assume that there will not be a forestry policy in the European Union. On the contrary, I believe we ought to try to include the issue of forests in the Treaties. That, of course, does not mean that the same measures would be adopted in Finland and in Greece!
Madam President, I have a few points about the accompanying measures designed to promote environmental protection and conservation. The Member States are making increasing use of these types of measures, which pay farmers for protecting nature and the environment by using extensive farming methods in particular. Austria, Finland and Sweden are all countries making above average use of them, and their attention must clearly have been drawn to them during the accession negotiations.
An important condition for using this form of Community aid is that considerable national cofinancing also has to be provided. Not all countries are equally prepared to do this, which explains why the take-up of EU funding available also varies. This is actually a good example of an area of shared political and financial responsibility between the EU and the Member States within the CAP. The aid benefits farmers making an extra effort to help the environment and nature, but it is also a matter of agricultural policy in that it is also about the fairly widespread use of extensive farming methods. We could well imagine that, if the support we are discussing today is maintained, the idea of sharing political and financial responsibility between the EU and the Member States could also apply to some of the income support provided for under the 1992 price support reductions and subsequently under Agenda 2000. In that case, the environmental criteria would not need to focus so much on extensive farming, but would cover all farms applying what we now call good agricultural practices. Social criteria could also be added. This is a lesson we can learn from Regulation 2078: it is better to have a custom-built system of cofinancing subject to national environmental and social desirability criteria than to have a uniform system of income support allocated centrally by Brussels alone.
Actually, even Regulation 2078 seems to have been inspired not just by environmental criteria, but by social necessity too. Such an approach will also automatically qualify these sorts of measures for the WTO green box.
Mr President, Commissioner, what is sadly lacking in European policy is the ability to confront the problems faced by citizens living in a rural environment, and mountain regions are part of this environment.
Amongst other things, it does of course cost a great deal of money to maintain a farming population in these difficult areas. But there is also a high price to pay for the exodus of these citizens, who leave their poorer regions to move to towns and their suburbs, where they find very few jobs. The more poor people there are in the towns and their suburbs - often called shanty towns - the more insecurity there is and the more police officers or security guards are employed, and this also comes at a high price.
The decline of agriculture in mountainous regions has also led to an increase in the number of avalanches, particularly in northern areas. And look at the human tragedy this entails: every year, avalanches claim many victims. Neglecting pasture land and not maintaining undergrowth increase the risk of forest fires. These fires are causing more and more damage and are becoming more and more frequent, mainly in southern Europe. Imagine how much all this must cost.
We should pay shepherds for services to the environment, we should pay them in order to save a considerable amount of money. We must also consider farming forest areas with a view to producing alternative green energy sources par excellence . Research must also be carried out on how to obtain rapid growth species, such as eucalyptus, and on developing power stations for such plant matter, or on producing methane, which could be extracted to be used for other thermal power stations.
And perhaps, rather than saving money with no positive outcome, the general rule should be to better organise the integration of less-favoured areas into the economic development area by making considerable financial efforts, as indeed you do so well in Austria, Commissioner.
What is more, nowadays, given the amazing developments in communication and exchange technology, it would be possible to encourage high-quality job creation in these areas, through remote working, for example. And why not send some of the staff of the Commission's various Directorates-General to these troubled areas, where they can do routine office work?
Commissioner, I am also counting on you and on your collective intelligence to achieve this and so allow the rural world in general, and less-favoured areas in particular, to be transformed from the dead weights they were to a catalyst for the harmonious development of all our peoples, throughout Europe.
Madam President, I want to say something briefly about the reports by Mr Iversen and Mr Otila. It is notable that although both argue for alternative agricultural activity, both rapporteurs conclude that there has been no evaluation by the Commission. That is unfortunate because it is difficult to promote them as measures before we have some sort of evaluation.
As far as environmentally-friendly farming is concerned, I certainly would support it. However, I suspect that part of the problem is that it is quite expensive to set up. Maybe the Commission should look at the levels of grant aid.
As regards forestry, I have always supported it. The reason I have supported it is that I saw it as an opportunity to supplement the incomes of farmers, especially those with poor land. But one must ask the question if that was the intention, are they the ones currently benefiting? It seems to me that a number of the forestry schemes that operate in Ireland most of the benefits go to speculators, particularly from outside the country. I question whether that is a sensible direction for forestry policy. I would much prefer that the income went to farmers themselves.
There are also some serious questions relating to planning because some of the afforestation is also unsightly. Perhaps that is something that our local authorities should look at: whether or not forestry schemes should require planning approval.
Those are the comments I wanted to make regarding those two reports. I urge the Commission to carry out an evaluation in these two areas to see if there is more potential in them as initiatives in the field of agricultural activity.
Madam President, ladies and gentlemen, for the sake of simplicity, I shall deal with each of the three reports in turn, in other words beginning with the Iversen report, moving on in the second part of my remarks to deal with the Otila report, and finally stating our position on the Santini report.
The Iversen report testifies on the one hand to a thorough understanding of the complex issues involved. On the other hand, though, it is also a highly critical report, and its criticism is levelled both at the Member States' authorities which produce and implement the programmes and at the Commission. The main focus of the report is certainly on the question of evaluation. That is also the principal concern of the Commission itself. Before I deal with these matters in detail, I should like to draw your attention to some basic facts of agri-environmental policy which are also recognised and confirmed in the Iversen report.
First of all, the main principle underlying our policy is that we should pay the farmers for their environmental contributions, not in the form of so-called income-support grants but as remuneration for the work they do, as reimbursement of their increased expenditure and as compensation for loss of income.
Secondly, because the programme has been monitored, we now have concrete evidence that successes have undoubtedly been achieved through our environmental measures in cutting back on the quantities of nutrients introduced into the soil and in protecting the natural world. These successes are acknowledged in the report too.
Thirdly, further improvements are needed in the format and administration of the programmes.
Fourthly, the various rural development measures and the market measures contained in the common agricultural policy must be more effectively integrated and coordinated in general terms, just as we have envisaged in our Agenda 2000 proposals.
To these central points enumerated in the report I should like to add a few more. A fifth point would be that the ecology of the European countryside is determined to a great extent by agriculture and forestry. New research findings show that biodiversity and the landscape which has developed over centuries can only be preserved with the aid of appropriate systems of land and forestry management.
Point number six: attitudes in European society, including farmers' attitudes, will have to change. We must make our position clear on the need to improve the protection of the environment, since that is the only way in which we can justify the cost of such measures now and in the long term. In principle, our strategy for the future is based on two considerations. The first of these is that farmers must attain a certain minimum standard in order to qualify for compensatory payments. This is taken for granted in any industry, and is no more than the population expects. In my view, the minimum standard must be good farming practice. The other consideration is that, if farmers go beyond this minimum standard and do more to improve the environment, society must compensate them for the loss of earnings or additional expenses this entails. In a world that is increasingly ruled by competition, farmers must necessarily minimise their costs. This could mean that the contributions to the protection of the environment which they used to provide virtually free of charge as part of normal farming routine will no longer be possible in future. That is why we need to provide remuneration for agri-environmental measures. Many farmers are prepared to enter into a contract to provide these protective measures. But the fact is that they will only do so if they are adequately recompensed.
Let me now deal with the question of evaluation to which I referred. I welcome Parliament's interest in this matter, because that really does help us to impress our positions more forcefully on national and regional authorities. The Commission has already taken important measures with regard to the evaluation of agri-environmental schemes. We have been vigorously urging the national and regional authorities to have such evaluations carried out as a first step. We have also provided these authorities with appropriate guidelines. And in addition, we have included in the implementing regulation a provision which unequivocally lays down the Member States' obligations in the field of evaluation. Lastly, we have been working continuously on evaluation-related questions by investing research funds under the PHARE programme and by commissioning other studies. Of course I understand the sometimes critical stance of the national and regional authorities. Most of the programmes they are implementing were not launched until 1995 or 1996, and it is only logical that a certain time has to elapse before measurable results actually start to emerge. Moreover, it must be admitted that environmental protection is a complex business and that the monitoring of biodiversity and the monitoring or recording of nutrient input, for example, are physically and technically difficult tasks. Nevertheless, we have received no fewer than 158 evaluation reports from the Member States, although 53 of these were only completed this year or are only available in draft form for the time being. We therefore expect another large batch of reports in the coming year.
As far as the findings of these reports are concerned, I can well understand why Parliament is becoming impatient as it awaits the results of these important measures. However, I can inform you today that this additional report will be completed within the next few days and will then be transmitted as quickly as possible to the chairmen of the Committee on Agriculture and Rural Development and the Committee on Budgets.
Mr Funk indicated that he wanted the Member States or regional administrations to have a greater say. I must point out to you, Mr Funk, that responsibility for drawing up these programmes already lies with the Member States and regions. It is in fact the Commission which merely has a say here, while the actual programming is done by the regions. That is how it is, Mr Funk!
This brings me to the second part of my remarks, which focuses on the Otila report. This report contains numerous relevant points, some of which have already been incorporated into the Commission proposals for Agenda 2000.
In its proposal for a new regulation on rural development, the Commission has considered a number of amendments to the aid regime which correspond to some of the conclusions set out in the Otila report. In particular, the Commission proposes an end to the distinction between full-time and part-time farmers that is made in the present regulation, since this differentiation has frequently obstructed the successful application of the aid regime.
The Commission also proposes that the implementation of the measures in the Member States should cease to be compulsory and become optional. However, the Commission cannot endorse all the conclusions of the parliamentary report. We believe that caution should be exercised in formulating the final conclusions regarding the application of Regulation 2080. As we argued in our report, afforestation of farmland is a lengthy process. It is almost certainly too early to judge after so few years how the regulation is working and, in particular, the extent to which it is helping to reduce agricultural production and improve forestry resources.
May I also take this opportunity to state that timber supplies in the European Union are not diminishing but are increasing from year to year. So no one need fear that our forestry stocks are being depleted. We take the view that the farmland afforestation schemes will contribute to rural development in the long run by promoting diversified employment opportunities, a dynamic land-use strategy and proper conservation of the rural landscape. Moreover, we firmly believe that this regime will have a beneficial impact on the environment.
The Commission agrees with Parliament on the need to assess the implementation of Regulation 2080. I can also assure you that we shall go all out to complete this task and to submit the results to Parliament. To do this, however, we must first have reliable and representative data. With regard to the forestry strategy of the Community in general, and in particular the question whether forestry activities should be governed by Community legislation, the Commission will also shortly reach a decision on such a forestry strategy, which will likewise be communicated to Parliament. Without seeking to anticipate the view of the Commission, let me say now that I personally am not in favour of forestry policy becoming a Community responsibility.
And so to part three, on Mr Santini's report. I believe Mr Santini has addressed a very important subject, and I should like to express my sincere thanks to him and to all the other rapporteurs. It is now over 20 years since the subject of mining and mountain regions was first addressed in the Communities, and back then a framework was created for less-favoured areas. Mountainous areas were given an especially prominent position within that framework. The difficult conditions in which farmers work in mountain regions also warrant special consideration in the common agricultural policy. However, we must not overlook the fact that there are other regions which have to struggle with specific problems, such as Nordic regions, dry areas and places with various other types of natural disadvantage. We must not therefore make the mistake of examining the needs and wishes of farmers in mountain areas in isolation, without reference to all the other less-favoured areas. This is clearly reflected in the wish expressed by individual Members that this report should be extended to arid and semi-arid or Arctic zones. Moreover, an excessively individualised approach to the features of any specific type of rural area would run counter to the need to simplify our policy.
Allow me, in response to this report, to outline to you the way in which we intend to approach the problems of mountain areas in Agenda 2000 and the solutions we are offering. We want to introduce greater degrees of flexibility and subsidiarity into rural development policies so that the Member States will be better able to achieve their objectives in terms of supporting rural areas. In my opinion, the two principles underlying this approach open up interesting prospects for our mountain areas, because in the future it will be possible, by combining the existing subprogrammes and measures into a single programme, to set clear priorities in order to select from the many options those which guarantee the most fruitful development. In this way the whole can become greater than the sum of its parts, and the specific needs of mountainous areas can be more effectively addressed. Restructuring and topping up the compensatory allowance also create greater scope to reward specific contributions made by the farmers living in the less-favoured areas. The place of mountain areas in the new provisions on rural development is therefore secure.
Madam President, Mr Fischler has said nothing about the question of funding. We have tabled an amendment which states that cofinancing by Member States should be fixed at 25 %, with a 75 % input from the EU; similarly, we have this discussion about the other premiums, the compensatory premiums, which have always been paid in full, as you know. It seems to me that the political assessment of these measures we are discussing here is often dependent on this figure of 50 %, and we should agree here on a lower national and regional cofinancing rate, so that the programmes will actually be accepted.
Madam President, may I begin by reminding the House in quite general terms that environmental policy and environmental measures in the agricultural sector cannot be a matter for the Community alone, but must also be a concern of the Member States and regions. After all, these regions are where the people of Europe live.
With regard to cofinancing, then, let me point out that we already have 75 % Community funding in Objective 1 areas and 50 % in the other areas. Since we are seeking to extend these measures, and since I also have the impression that the Member States are availing themselves of these schemes more and more frequently, we have laid down in the Agenda 2000 proposals, under which these environmental measures would be integrated into the overall rural development programme, that the cofinancing of environmental measures should at all events remain at 50 %, because in other situations, for example development aid for the less-favoured areas or mountain regions of many countries, the Community cofinancing rates fall considerably short of the 50 % mark. In that respect, environmental measures outside the Objective 1 areas will certainly attract a higher cofinancing rate in future than other rural development measures.
Thank you, Mr Fischler.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
EAGGF: 26th financial report
The next item is the report (A4-0298/98) by Mr Rehder, on behalf of the Committee on Agriculture and Rural Development, on the twenty-sixth financial report concerning the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section (1996 financial year) (COM(97)0589 - C4-0112/98).
Madam President, Commissioner, ladies and gentlemen, while it is certainly true that anyone reading this rather cryptic title will be taken aback, the report before the House is considerably more interesting than the title would suggest. This report was drawn up because the European Parliament, representing the taxpayers of Europe, has the right and the duty to carry out exhaustive checks on the management of Union finances. And the precept of good housekeeping - a virtue in men and women - enjoins us to ensure that taxpayers' money is being used economically and that any misuse of funds is identified and penalised - to ensure, in short, that something is done here to stop such abuses.
This agricultural budget attracts particular public interest because it accounts for almost half of the entire EU budget and because, sadly, sufficient care has not always been taken in the past to comply with this housekeeping principle of economical and proper use of tax revenues. We know that not only the Court of Auditors of the European Union but also the national audit offices of the Member States apply very stringent criteria. For all their necessary rigour, glaring errors do still occur.
Some of the objections and defects undoubtedly result from the impenetrable application jungle, which causes many applicants to make unintentional mistakes. There, now, is a task for you, Commissioner - to cut a swathe through this forest of bureaucracy; this would be one type of deforestation that every environmentalist would support. We could then plant freeflowering vegetation there which would create its own natural environment and would not have permanent links with the waste-paper bin. Please have pity on the people who have not been trained to fill in forms but are entitled to aid by virtue of their farming activities.
A major part of these shortcomings, however, is down to subsidy fraud and often - and we sometimes forget this here in our parliamentary discussions - to a lack of willingness on the part of the Member States to prosecute and, if necessary, punish those who misappropriate EU funds with quite the same vigour as they apply to breaches of national law - despite the fact that the European Union even makes funds available to the Member States for verification purposes. This is an utterly untenable situation. It is also intolerable, as the European Court of Auditors noted, that a mere fraction of wrongfully received support funds is actually reclaimed, thanks to the continuing inadequacy of the statutory instruments available. If this were to occur in the average small municipality, in the treasury of a county town or in any other town hall or city chambers, the mayor or members of the administration would face suspension from office in countries where the law so provides.
In this context it would be advisable, if only for educational reasons, to prescribe cofinancing in future in the realm of the EAGGF. I say 'educational reasons' because it would be a means of bringing home more clearly to the Member States that it is basically their own money or the money of their own citizens and taxpayers that is being managed so casually and - I have to be blunt - often sloppily too.
Another point which merits criticism is that a significant proportion of allocated budgetary funds are still not being used. When we examine this report, we see that in the reporting period, the year 1996, this sum only amounted to ECU 1.3 billion. That, however, was a result of the BSE crisis, which created a demand for considerable extra resources; in 1995 a total of ECU 3.5 billion went unused. To the taxpayer, that is an enormous amount of money. And that brings me back to forestry policy, where we could surely have put those funds to far better use in Germany over the past eight years.
These vast surpluses show that the contingency planning which is necessary in every political domain has been overdone in this case. The present legal position - and this is the crux of the problem with this whole business - is that these funds have to be returned to the Member States. For many Member States, including my own, the agricultural budget has developed into a sort of cash box which offers governments an annual opportunity to plug revenue gaps which their own policies have created and to convey the impression that national fiscal policy can more or less ensure survival.
But the agricultural budget is not a cash box; it is the principal means of preserving the rural areas of Europe for those who inhabit them and for everyone else. Every penny is needed for that task, because we must also try to reverse the sins of the past. For that reason, I have proposed in the report that an annual reserve of ECU 1 billion should be created from the agricultural budget.
If there is a surplus at the end of the year, this reserve should be used to improve the rural infrastructure in general and above all to fight unemployment, which naturally exists in rural areas too. Mr Mulder took up this idea and, being a experienced budget specialist, perfected it. Thank you, Mr Mulder. This demonstrates that such joint efforts across the party-political divide are effective, and that we can achieve progress if our minds and our work are not dominated by these divisions. The European Parliament is far more agreeable in that respect than is sometimes the case, unfortunately, in other parliaments.
On the downside, however, there are other Members of this House who have been fighting tooth and nail - unsuccessfully, thank goodness - to prevent any further public identification of the real problem within our agricultural support policy, namely the fact that about 80 % of agricultural subsidies are still being paid to only 20 % of all farmers and that the beneficiaries are the most prosperous farmers rather than those whose need is greatest. There is not an ounce of social justice in that, Commissioner, and I am certainly grateful to you for having replied last year to a written question from a doubting Thomas - his real name is not Thomas - in the PPE Group, by reaffirming that there has been no fundamental change in this intolerable situation.
Not until we have eliminated this problem shall we obtain the support of the European taxpayers for a new and sustainable policy for rural areas. We need that, not least because of our 20 million unemployed, and we need a support system that will put an end to this lunacy whereby a farming millionaire - whose millions I do not envy him, because he and I will meet the same end - to this ludicrous situation whereby this farming millionaire receives tax subsidies he does not need while there are others in rural areas who need them desperately: smallholders, for example, who basically have no option but to work themselves into the ground to eke out a living.
We then need an effective support ceiling, which should only be raised if we resurrect old solidarity requirements, and I refer specifically to the requirement that everyone should have the right to a decent job. If this additional requirement is fulfilled, we can think further ahead. We also need - and this, of course, is something we have been discussing today - a new integrated policy for the less-favoured areas. I emphatically endorse everything, Commissioner, that you and some of the Members of this House have said about the danger of starting to think again in terms of several little money jars - one for mountain regions, one for maritime regions, one for moorland regions, one for wetland regions. All of these regions do deserve help, but they deserve help because they all have a shared problem: they simply cannot compete with the economically stronger regions, but they still have to be kept alive. That is why I would warn everyone against a continuation of this piecemeal approach. The basic elements of the Commission's ideas which I have read about are undoubtedly sound.
An integrated rural policy must also ensure that new jobs are created in rural areas. By that I mean not only employment in agriculture or related sectors, but also high-tech jobs. Advanced technology does no harm to rural areas. That is why the microchip factory in Untermagerbein, which is near my home, must be basically feasible. These things need not always be in the centres of population; they can be located elsewhere.
We have actually talked enough about all these principles. In 1996, we adopted my report by a large majority, and I should be pleased if all my fellow Members were prepared to vote for these things, not for the sake of bringing the discussion to an end, but so that these proposals can be turned at long last into concrete policies in your own countries. For some of those who were sitting here just a short time ago, it would serve as a timely reminder to do that in their countries.
The gradual demise of many villages in your countries and in mine will ultimately lead to the decline of rural areas in general. These areas account for 80 % of our European territory. And our Europe will only have a future if its rural areas have a future too. That will only be the case if we finally stop producing new paperwork. Let us create a future for our rural areas, and then we shall preserve Europe.
Madam President, I think that Mr Rehder has produced a splendid and very interesting report on the financial report of the European Agricultural Guidance and Guarantee Fund. It is always important - we also talked about this earlier today - to ensure that the EU taxpayers' money is spent prudently. I also think it is crucial that we in Parliament adopt the position of those who take a critical line on what we see. That must be our task as democratically elected representatives, and that is the approach adopted in Mr Rehder's report.
The Commission's report on agricultural expenditure for the financial year 1996 is in many respects an excellent report. It gives an account of factors which have affected the expenditure on agriculture in the year in question: enlargement of the Union to 15 countries, implementation of aid during the 1992 reform and expenditure associated with the BSE crisis. In addition the Commission also reports on the implementation of a new factor, which I think is very important, namely a plan to avoid fraud against funds for agricultural support. The plan involves the setting up of a database, registration of control systems, identification and more detailed registration of stocks. All well and good! There are of course some who get into difficulties, in my country too, as a result of what is called excessive bureaucracy, but it is good that we have these things. When we pay out money, we must also be sure that there is proper control.
On the other hand, I do not think that the Commission's report pays enough attention to the way the funds are used in the Member States. The problem with control is that it varies from one Member State to another. In other words, one cannot expect that people will be treated uniformly in the various countries of the Union, even though uniform rules are actually applicable. That is not good enough! That cannot continue indefinitely. We need to have proper control over the use of all these resources. Of course I know exactly what the Commission will say: do you want more bureaucracy? Do you want to make things even more difficult? And of course that puts us on the spot. We need to create a system that can also function. It is thus clearly also necessary to ensure that the agricultural reform points in the direction of a more transparent system than we have at present.
I want to say to end with - and Mr Rehder also had something to say about this - that social imbalances are manifest in the way the funds are distributed. We can see quite clearly - and the Commission's report says nothing about this, but we can see - that 80 % of the funding goes to 20 % of the farmers. What is the reason for that? No doubt there are many explanations, but I really think the Commission owes us an answer as to what it considers the explanation to be.
Madam President, Commissioner, if I may, after listening to Mr Rehder's lecture in presenting his report, I will repeat the title of the report we are debating. We are debating the twenty-sixth financial report on the European Agricultural Guidance and Guarantee Fund, Guarantee Section (1996 financial year), submitted by the Commission under Article 10 of Regulation No 729. In addition, I would remind you that, since 1987, the budgetary period no longer coincides with the calendar year but runs from 15 October to 15 October.
Therefore, let us look at the subject under debate. What, in fact, is it all about? Basically, it involves determining whether what has been spent corresponds to what was budgeted and whether we have resolved any unforeseen situations that have arisen. I think that, broadly speaking and at a basic level, this has been done. Therefore, I agree with what is said in the Commission communication regarding final appropriations totalling ECU 40 828 million, which coincides with the agricultural guideline for 1996, which is the year we are discussing.
And with regard to spending, ECU 39 107.8 m was divided among three main areas.
The first was the full payment of CAP subsidies.
The second was the enlargement from 12 to 15 countries.
The third was the unforeseen BSE crisis.
Nonetheless, the share of agricultural spending in the general budget dropped by 1.2 %, from 51.7 % to 50.5 %.
I also agree with the breakdown of spending by economic characteristics: restitutions, intervention, etcetera, together with the review of control systems in some sectors. In this connection, when we review what is sent to us by the Commission, small, intimate details are revealed. For example, I would like to ask the Commissioner how it is that Austria, in only three years, has virtually caught up with Germany in terms of Regulation No 2078, that it is drawing dangerously close to Germany in Committee on Agriculture and Rural Development-environmental accompanying measures and is well ahead of France and the other countries. But that is merely incidental.
However, this and much else besides has already been stated by the rapporteur, but I regret that I cannot agree with him on paragraphs 11, 12, 13, 14 and 15 of his report, which will not be supported by myself nor my group. We feel that they have nothing to do with the report we are dealing with and that they also seek to introduce subjective statements, which are positive neither for the common agricultural policy nor for our dairy and arable farmers, together with guidelines for the future CAP, such as the issue of cofinancing, which were not requested in this report.
I would like to thank you, Commissioner, as I always do, for your presence in this Hemicycle, since you never fail to attend and endure long and tedious sittings as today's might be described by those who are following it here. And I would like to end with a phrase from page 42 of your communication, which states that the Community represents a unified economic area for agricultural products.
Commissioner, today more than ever, given the circumstances we are experiencing, this should be the case and I hope that it will continue to be the case.
Madam President, first of all, let me say that I welcome the fact that the Committee on Agriculture and Rural Development has delivered an opinion on agricultural expenditure in 1996, since this is normally the job of the Committee on Budgetary Control. I think that it is extremely important for the agricultural sector itself to do everything it can to ensure that the agriculture budget is spent correctly, because when we talk about irregularities and fraud in the farming sector it is not primarily the farmers or growers who are responsible, but other areas of agriculture. If we want to increase support for farmers in Europe, which is what all of us in the Committee on Agriculture and Rural Development wish to see, we must ensure that money is spent correctly, and I think that Mr Rehder's report makes a significant contribution here. The previous speaker has already thanked Commissioner Fischler for staying here for such a long time, and I would like to pay him another compliment, even though this is something he is not exactly used to receiving here in the Chamber. We very much appreciate the fact that the Commission has complied with the Budgetary Control Committee's demands relating to the 1992 discharge, which come up again indirectly in the 1996 report, for 15 extra officials to be appointed to improve monitoring, and for an extra 25 % fine to be imposed if Member States do not implement agricultural expenditure correctly. I think this is one way in which controls can be improved.
Regarding the rest of the Rehder report, I agree with the previous speaker - and it has nothing to do with the kind words he said about me - that there are a number of points which actually have nothing to do with the financial report for 1996. Over the next few months, we shall be looking in detail at all the problems associated with Agenda 2000 - and whether the 80/20 ratio is fair or not, I think it is inevitable that some sectors will always receive more than others, because some sectors will always be close to the soil. If we want to maintain the countryside we must, by definition, give it more money than we give to a greenhouse, or whatever. You cannot just say that all sectors must receive an equal percentage of the agriculture budget. I cannot agree with this approach.
One final point about the accompanying measures. I have just heard that the report is to come out any day now, perhaps as early as next week. This is excellent news. I think that one of the main points in future discussions will be how to combine the environment and agriculture. I would be curious to know exactly why it is that only five of the 15 Member States are making use of the accompanying measures. Austria is a good example, but that could have something to do with the Commissioner here. However, I would really like to know why certain environmental measures are successful in some countries but not others. If we can find out the secret of how they should be applied in countries where they are not successful, I think we will be on the right road in spending the agriculture budget.
Madam President, I do not want to over-egg the situation but I would like to follow on from Mr Mulder and pay tribute to the Commissioner for his patience and fortitude in staying to this late hour to listen to us going on about him. I congratulate the rapporteur on bringing forward a thought-provoking report on the EAGGF. Mr Rehder calls into question many important points and we can quite readily take them on board this evening.
One of the things referred to which struck me immediately is the complicated life the farmer now leads because of the number of forms he has to fill in. Most farmers are prepared to fill in as many forms as necessary to get whatever support or aid they require but there is an argument that the forms could be easier to complete. I am sure the Commissioner is aware of forms which are highly complicated and technical. I know these forms assist in controlling fraud but there should be a greater degree of flexibility at local level. I receive regular complaints from constituents who have made genuine, innocent mistakes in their application or claim form resulting in the refusal of a grant. They come to me as their MEP because they have been told that at local level there is no discretion to recognise what is a genuine mistake. That is one area we could look at to make the system more user-friendly to the farmer.
At the moment in Northern Ireland there is no structural support. The relevant programme was so popular that it was oversubscribed and no more applications could be accepted. That shows the importance of such support to rural communities and farmers especially at this very difficult time. We have to try to address some of the points Mr Rehder and Mr Mulder have made with regard to the long-term future of the reform package.
Mr Mulder raised the interesting point of why some national governments are more successful than others in bringing in the environmental measures. The answer is that some governments just do not want to introduce these measures. It is as simple as that. They are not prepared to put up the matching funding that is required to get the measures started. We heard about this in the earlier debate. So there is a good opportunity for us to debate and find the best way forward.
Madam President, I wish to thank Mr Rehder for his report. He emphasises the cost of the common agricultural policy. Yes, it is about 40 % of the Community budget at the moment but that reflects more on the size of the Community budget than on spending on agriculture. When you consider the size of the European Union, the number of farmers involved, the area and the problems, we are spending 0.4 % of GDP on the common agricultural policy. This is the price we pay for the policy of seeking to maintain the population of the European Union in the rural areas.
If the policy did not exist, if we left it entirely to market forces, there is no question but that the flight from the land would have been very much accelerated. It is disappointing, of course, that we have not succeeded in stabilising the number of people living in rural areas. Similarly, today we are spending about the same amount of money on the policy as we spent 15 years ago, but only half the number of farmers are involved. I predict that in ten years' time - say, at the end of the next programme - instead of the seven million farmers we have today, we will probably have four million farmers, and yet we will be spending more money.
When you consider that, along with the point that 80 % of the money is going to 20 % of the farmers, then we have to say that perhaps at the moment it is time - I do not want to decouple it from production entirely - to consider a greater variety of schemes - and certainly now the money can be spread more widely. Too few people may be receiving too much money as the whole industry becomes restructured, and some very big producers get the compensation foreseen in the reorganised policy.
I am a little concerned about it. I would like to see a variety of policies that are based more on programmes such as the Leader programme - I know it is going to be retained and strengthened. But to maintain the population in the rural world we need to do a bit more than just relate it directly to volumes of production.
Madam President, Commissioner, I am the last speaker this evening, but I do wish to use my two minutes and to thank you for staying with us. What are we talking about this evening? We are talking about the support measures, about compensatory measures for our farmers in Europe. The guarantee section of the EAGGF mainly finances expenditure in connection with the common agricultural market and pricing policies. A large percentage of the fund is used for interventions to regulate the markets for agricultural produce.
In the 1996 financial year, the agricultural budget ran to ECU 40 828 million, which represents 50.5 % of the general EU budget. We did have a rise in the agricultural guideline, precisely because the reform of the CAP, with the aforementioned new criteria, resulted in the aid available to the Member States being fully utilised for the first time, and because the European Union increased in size from 12 to 15 Member States on 1 January 1995. However, if we measure this rise against the increase in the general budget, we find that agricultural expenditure has declined by 1.2 %. When it comes to dealing with public money, thrift is always a virtue, and expenditure must be seen in the light of the task in hand.
Turning over the complex field of the common European agricultural policy requires adequate finances, and agriculture is the policy sector which is most comprehensively supported, and indeed monopolised, by the European Union. Besides compensatory support schemes for productive holdings, the European Union also provides accompanying measures which reflect its responsibility for the environment and for the victims of structural change. These measures are important, and I welcome the proposals in this area, Commissioner, which you have made in the Agenda 2000 framework. I support the rapporteur's call for greater transparency, and above all for the simplification of the complex application procedure. We shall no doubt have ample opportunity here in Parliament to discuss the future shape of the EAGGF in the framework of Agenda 2000, and I therefore take the view that points 11 and 12 do not belong in this report on the financial year 1996.
Thank you, Mrs Klaß. I have seen something quite remarkable during my spell in the Chair this evening. Everyone has shown a respect for their speaking time tonight which could hardly be bettered.
In conclusion, I now give the floor to Mr Fischler.
Madam President, ladies and gentlemen, I too have no wish to try your patience at this time. Let me begin by expressing my sincere thanks to Mr Rehder for the report and to the Committee on Agriculture and Rural Development for the interest that has been taken in this twenty-sixth financial report on the Guarantee Section of the EAGGF.
I also wish to thank the rapporteur for supporting the reform of the common agricultural policy. In the present context, however, I believe there is no need for us to engage in a debate on Agenda 2000. We shall have many more opportunities to do that, and the same applies to the own-resources report. But when I am asked why the environmental measures and the accompanying measures have been so successful in the country with which I am undoubtedly most familiar, my reply is that there seem to be are two decisive reasons for this. The first is that we began back in 1987 with comprehensive fact-finding and discussions on the need for multifunctional agriculture, and that we perhaps developed a few things rather earlier than was the case elsewhere. Let me give one small example from my time in charge of the agricultural portfolio. When I was appointed Minister of Agriculture in 1989, I inherited a budget of two million Austrian schillings for the promotion of organic farming, and when I left the Ministry a few years later some 270 million schillings had been earmarked for that purpose.
The second significant reason is simply the fact that there is a social consensus in the country on the need to take an appropriate degree of national responsibility for conserving the countryside and safeguarding sustainable forms of agriculture. Raising the requisite funds to cofinance these measures has never really been a problem in Austria.
But now to the business in hand. I should like to limit my remarks to a few main points that relate directly to the financial report. First of all, there is the matter of the unused funds. Let me place on record that the volume of unused funds was halved from 1995 to 1996, and in the following financial year, 1997, it has been further reduced to about ECU 400 million. This is equivalent to the Community's financial obligations in the agricultural sector for about two days in the year. As far as the expenditure estimates in this sector are concerned, because of various imponderables there will always be a certain margin of error, since nobody can forecast the weather or market trends with absolute certainty.
As regards checks on expenditure, I fully subscribe to the view expressed by the rapporteur. As for the rejection of considerable amounts of expenditure during the clearance of accounts, I will concede that this is partly caused by complex application procedures and by inadequate checking in the Member States. Many of the rejections, however, are also due to the fact that the Member States' interpretation of the CAP implementing provisions has differed from that of the Commission. We want to eliminate these problems and have adopted a number of measures to that end. We are trying to simplify the provisions in question and formulate them more clearly, so that these dubious interpretations can be avoided as far as possible. Part of this effort is being made in the Agenda 2000 framework, but there are other vehicles too, especially the SEM 2000 project.
Then we are supporting the Member States as they try to solve their verification problems; this support is provided through measures covered by budget chapter B1-3600. In addition, we are trying to improve the procedure for the clearance of accounts, and we shall continue to apply flat-rate corrections and guidelines to the clearance of accounts.
On the question of imbalances in our financial support, a point raised by several speakers, I should like to emphasise that we have addressed this problem in our reform proposals. We shall simply no longer tolerate a situation in which a small percentage of farms receive the bulk of the grants. Let me stress that one of the aims of the common agricultural policy is to ensure that producers receive appropriate incomes. To achieve this goal, however, farms must not rely solely on grant aid. We need more market orientation, primarily so that enterprising farmers and processing businesses can take full advantage of the opportunities available to them. The market situation is good and well balanced for many products I can think of, particularly wine, fruit, vegetables and other - mainly specialised - types of produce, and producers can secure an appropriate level of income by selling in these markets.
As for the more technical issues concerning the budget guideline and the expenditure forecast, I am interested in the proposal for the establishment of a general budgetary reserve covering the estimated funding requirement but within the guideline framework. When it comes to the matter of repaying unused funds to the Member States, the bottom line is that the EAGGF appropriations are only provisional estimates. To that extent, the repayment rule contained in the regulations is justified, and it would no doubt be very difficult to have this rule amended.
Thank you, Mr Fischler.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 7.45 p.m.)